 
Exhibit 10.1
 
 
SECURITIES PURCHASE AGREEMENT
 
BY AND AMONG
 
CELLULAR BIOMEDICINE GROUP, INC.,
 
WEALTH MAP HOLDINGS LIMITED,
 
EARLS MILL LIMITED, AND
 
BOSUN S. HAU
 
JANUARY 30, 2018
 
 

 


 
 
TABLE OF CONTENTS
 
 
1
Definitions
1
2
Authorization, Purchase and Sale of Common Stock
5
2.1
Authorization, Purchase and Sale
5
2.2
Closing
5
3
Representations and Warranties of the Company
5
3.1
Organization and Power
5
3.2
Capitalization.
6
3.3
Registration Rights
6
3.4
Authorization
6
3.5
Valid Issuance
7
3.6
No Conflict
7
3.7
Consents
7
3.8
SEC Reports; Financial Statements.
7
3.9
Absence of Certain Changes
8
3.10
Absence of Litigation
8
3.11
Compliance with Law
8
3.12
Intellectual Property
9
3.13
Employee Benefits
11
3.14
Taxes
11
3.15
Environmental Laws.
11
3.16
Title
12
3.17
Insurance
12
3.18
Nasdaq Stock Market
12
3.19
Sarbanes-Oxley Act
12
3.20
Foreign Corrupt Practices.
12
3.21
Regulatory.
13
3.22
Disclosure Controls and Procedures.
14
3.23
Price of Common Stock
14
3.24
Investment Company Act
14
3.25
General Solicitation; No Integration or Aggregation
14
3.26
Brokers and Finders
14
3.27
No Directed Selling Efforts
14
3.28
Reliance by the Purchasers
15
4
Representations and Warranties of Each Purchaser
15
4.1
Organization
15
4.2
Authorization
15
4.3
No Conflict
15
4.4
Consents
15

 
 

 
 
 
4.5
Absence of Litigation
16
4.6
Purchasers’ Financing
16
4.7
Brokers and Finders
16
4.8
Investment Representations, Warranties and Covenants by Non-United States
Persons
16
4.9
Investment Representations, Warranties and Covenants by United States Persons.
18
4.10
Intent.
18
4.11
Investment Experience.
18
4.12
Securities Not Registered; Legends
18
4.13
Reliance by the Company
19
4.14
Ownership of Common Stock
19
5
Covenants
19
5.1
Further Assurances
19
5.2
Board Designee
19
5.3
Information Rights
22
5.4
Listing
23
5.5
Specific Performance
23
6
Conditions Precedent
23
6.1
Conditions to the Obligation of the Purchasers
23
6.2
Conditions to the Obligation of the Company
24
7
Termination
24
7.1
Conditions of Termination
24
7.2
Effect of Termination
25
8
Miscellaneous Provisions
25
8.1
Public Statements or Releases
25
8.2
Interpretation
25
8.3
Notices
25
8.4
Severability
26
8.5
Governing Law; Submission to Jurisdiction; Venue; Waiver of Trial by Jury
26
8.6
Waiver
27
8.7
Expenses
27
8.8
Assignment
27
8.9
Confidential Information
28
8.10
Third Parties
28
8.11
Counterparts
28
8.12
Entire Agreement; Amendments
29
8.13
Survival
29
8.14
Additional Matters
29

 
 
 



 


 
 
 
Exhibits
 
Exhibit A
 
Purchasers
Exhibit B
 
Form of Registration Rights Agreement
Exhibit C
 
Form of Legal Opinion

 

 
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of January 30,
2018, by and among Cellular Biomedicine Group, Inc., a Delaware corporation (the
“Company”), Wealth Map Holdings Limited, Earls Mill Limited, and Bosun S. Hau
(each, a “Purchaser” and together, the “Purchasers”).
 
WHEREAS, the Company has authorized the issuance of 1,714,324 shares of common
stock, par value $0.001 per share, of the Company (the “Common Stock”);
 
WHEREAS, the Company desires to issue and sell to the Purchasers pursuant to
this Agreement, and each Purchaser, severally, desires to purchase from the
Company the aggregate number of shares of Common Stock as is set forth opposite
its name in Exhibit A hereto;
 
NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:
 
1.           Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:
 
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person, provided, that each Affiliated Entity, the other Purchasers
and each Affiliate of an Affiliated Entity or the Purchasers shall be deemed to
be an Affiliate of Sailing.
 
“Affiliated Entity” shall mean any investment fund or holding company formed for
investments purposes that is primarily managed, advised or serviced by the
Purchasers or by an Affiliate of the Purchasers.
 
“Agreement” has the meaning set forth in the recitals hereof.
 
“Beneficially Own,” “Beneficially Owned,” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act, except that for purposes of this Agreement the words
“within sixty days” in Rule 13d-3(d)(1)(i) shall not apply, to the effect that a
Person shall be deemed to be the beneficial owner of a security if that Person
has the right to acquire beneficial ownership of such security at any time.
 
“Benefit Plan” or “Benefit Plans” shall mean employee benefit plans as defined
in Section 3(3) of ERISA and all other employee benefit practices or
arrangements, including, without limitation, any such practices or arrangements
providing severance pay, sick leave, vacation pay, salary continuation for
disability, retirement benefits, deferred compensation, bonus pay, incentive
pay, stock options or other stock-based compensation, hospitalization insurance,
medical insurance, life insurance, scholarships or tuition reimbursements,
maintained by the Company or any of its Subsidiaries or to which the Company or
any of its Subsidiaries is obligated to contribute for employees or former
employees.
 
1

 
 
 
“Board Designee” has the meaning set forth in Section 5.2(a) hereof.
 
“Board of Directors” shall mean the Board of Directors of the Company.
 
“CFDA” has the meaning set forth in Section 3.21 hereof.
 
 “Closing” has the meaning set forth in Section 2.2 hereof.
 
“Closing Date” has the meaning set forth in Section 2.2 hereof.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Common Stock” has the meaning set forth in the recitals hereof.
 
“Company” has the meaning set forth in the recitals hereof.
 
“Company Intellectual Property” has the meaning set forth in Section 3.12(a).
 
“Confidential Information” has the meaning set forth in Section 8.9 hereof.
 
“Control” (including the terms “controlling” “controlled by” and “under common
control with”) with respect to any Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Designee Termination Date” has the meaning set forth in Section 5.2(d) hereof.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Environmental Laws” shall have the meaning set forth in Section 3.15.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.
 
“FDA” has the meaning set forth in Section 3.21 hereof.
 
“Financial Statements” has the meaning set forth in Section 3.8(b) hereof.
 
“GAAP” has the meaning set forth in Section 3.8(b) hereof.
 
“Intellectual Property” has the meaning set forth in Section 3.12(a).
 
“Material Adverse Effect” shall mean any change, event, development, condition,
occurrence or effect that (a) is, or would reasonably be expected to be,
materially adverse to the business, financial condition, assets, liabilities or
results of operations of the Company and its Subsidiaries, taken as a whole, or
(b) materially impairs the ability of the Company to comply, or prevents the
Company from complying, with its material obligations with respect to the
Closing or would reasonably be expected to do so; provided, however, that none
of the following will be deemed in themselves, either alone or in combination,
to constitute, and that none of the following will be taken into account in
determining whether there has been or will be, a Material Adverse Effect under
subclause (a) of this definition:
2

 
 
 
 
  i. any change generally affecting the economy, financial markets or political,
economic or regulatory conditions in the United States or any other geographic
region in which the Company conducts business, to the extent the Company and its
Subsidiaries are not disproportionately affected thereby;
 
  ii. general financial, credit or capital market conditions, including interest
rates or exchange rates, or any changes therein, to the extent the Company and
its Subsidiaries are not disproportionately affected thereby;
 
  iii. any change that generally affects industries in which the Company and its
Subsidiaries conduct business, to the extent the Company and its Subsidiaries
are not disproportionately affected thereby;
 
  iv. changes in Laws after the date hereof, to the extent the Company and its
Subsidiaries are not disproportionately affected thereby;
 
  v. changes in GAAP after the date of this Agreement, to the extent the Company
and its Subsidiaries are not disproportionately affected thereby;
 
  vi. in and of itself, any failure by the Company to meet any published or
internally prepared estimates of revenues, expenses, earnings or other economic
performance for any period ending on or after the date of this Agreement (it
being understood that the facts and circumstances giving rise to such failure
may be deemed to constitute, and may be taken into account in determining
whether there has been, a Material Adverse Effect to the extent that such facts
and circumstances are not otherwise described in clauses (i)-(v) of the
definition).
 
“Non-U.S. Person” has the meaning set forth in Section 4.8(c) hereof.
 
“Own” in the context of Securities shall mean (i) the right to solely control
the voting or direction of the voting of such Securities and (2) bearing all or
substantially all economic risk of loss or appreciation (less a fixed or
floating interest rate return) in the value of, and any profit (less a fixed or
floating interest rate return) derived from a transaction in, such Securities.
 
“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or any other entity or organization.
 
“Preferred Stock” shall mean the preferred stock, par value $0.001 per share, of
the Company.
 
“Purchaser” and “Purchasers” have the meanings set forth in the recitals hereof.
3

 
 
 
 
“Purchaser Adverse Effect” has the meaning set forth in Section 4.3 hereof.
 
“Registration Rights Agreement” has the meaning set forth in Section 6.1(f)
hereof.
 
“Regulation S” has the meaning set forth in Section 3.27 hereof.
 
“Representatives” has the meaning set forth in Section 8.9 hereof.
 
“Restricted Period” has the meaning set forth in Section 4.8(b)(iv) hereof.
 
“Sailing” means Sailing Capital Overseas Investments Ltd.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“SEC Reports” shall mean the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2016 and the Company’s Annual Report on Form 10-K/A for
the fiscal year ended December 31, 2016 filed on March 14, 2017; the Company’s
Quarterly Reports on Form 10-Q for the fiscal quarters ended March 31, 2017,
June 30, 2017 and September 30, 2017; the Company’s Proxy Statement on Schedule
14A for its 2017 Annual Meeting of Stockholders, and any Current Reports on Form
8-K filed or furnished by the Company after December 31, 2016 and prior to the
date of hereof, together in each case with any documents incorporated by
reference therein or exhibits thereto.
 
“Securities” has the meaning set forth in Section 2.1.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.
 
“Subsidiary” when used with respect to any party shall mean any corporation or
other organization, whether incorporated or unincorporated, at least a majority
of the securities or other interests of which having by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such party or by any one or more
of its Subsidiaries, or by such party and one or more of its Subsidiaries.
 
“Tax Returns” shall mean returns, reports, information statements and other
documentation (including any additional or supporting material) filed or
maintained, or required to be filed or maintained, in connection with the
calculation, determination, assessment or collection of any Tax and shall
include any amended returns required as a result of examination adjustments made
by the Internal Revenue Service or other Tax authority.
4

 
 
 
 
“Tax” or “Taxes” shall mean any and all federal, state, local, foreign and other
taxes, levies, fees, imposts, duties and charges of whatever kind (including any
interest, penalties or additions to the tax imposed in connection therewith or
with respect thereto), whether or not imposed on the Company, including, without
limitation, taxes imposed on, or measured by, income, franchise, profits or
gross receipts, and also ad valorem, value added, sales, use, service, real or
personal property, capital stock, license, payroll, withholding, employment,
social security, workers’ compensation, unemployment compensation, utility,
severance, production, excise, stamp, occupation, premium, windfall profits,
transfer and gains taxes and customs duties.
 
“Transaction Agreements” shall mean this Agreement and the Registration Rights
Agreement.
 
“Transfer Agent” shall mean, with respect to the Common Stock, Corporate Stock
Transfer, Inc. or such other financial institution that provides transfer agent
services as proposed by the Company and consented to by the Purchasers, which
consent shall not be unreasonably withheld.
 
“U.S. person” has the meaning set forth in Section 4.8(c) hereof.
 
“United States” has the meaning set forth in Section 4.8(c) hereof.
 
“Voting Stock” shall mean securities of any class or kind ordinarily having the
power to vote generally for the election of directors, managers or other voting
members of the governing body of the Company or any successor thereto.
 
2.           Authorization, Purchase and Sale of Common Stock
 
2.1           Authorization, Purchase and Sale. The Company has authorized the
issuance of the shares of Common Stock. Subject to and upon the terms and
conditions set forth in this Agreement, at the Closing, the Company shall issue
and sell to each Purchaser, and each Purchaser, severally, shall purchase from
the Company, the aggregate number of shares of Common Stock set forth opposite
the name of such Purchaser under the headings “Aggregate Number of Shares of
Common Stock to be Purchased” on Exhibit A hereto (the “Securities”), at a
purchase price per share of $17.80 per share of Common Stock for an aggregate
purchase price set forth on Exhibit A.
 
2.2           Closing. Subject to the satisfaction or waiver of the conditions
set forth in Section 6 of this Agreement, the closing of the purchase and sale
of the Securities (the “Closing”) shall take place at the offices of Ellenoff
Grossman & Schole LLP, 1345 Avenue of the Americas, New York, New York 10105 on
February 2, 2018, or (iii) such other date as is mutually agreed upon in writing
by the Company and the Purchasers (the “Closing Date”). At the Closing, the
Securities shall be issued and registered in the name of such Purchaser, or in
such nominee name(s) as designated by such Purchaser, representing the number of
Securities to be purchased by such Purchaser at such Closing as set forth in
Exhibit A, in each case against payment to the Company of the purchase price
therefor by wire transfer to the Company of immediately available funds to an
account to be designated by the Company. Within five business days of the
Closing Date, the Company agrees to refund to the Purchasers any funds received
in excess of the purchase price.
5

 
 
 
 
3.           Representations and Warranties of the Company. Except as set forth
in the SEC Reports, the Company hereby represents and warrants to each of the
Purchasers as follows:
 
3.1           Organization and Power
 
. The Company and each of its Subsidiaries is a corporation or other
organization duly organized, validly existing and in good standing (where
relevant) under the laws of its jurisdiction of organization, has the requisite
power and authority to own, lease and operate its properties and to carry on its
business as now conducted and is qualified to do business in each jurisdiction
in which the character of its properties or the nature of its business requires
such qualification, except where such failures of such Subsidiaries to be so
organized or existing, or of the Company or its Subsidiaries to be in good
standing or to have such power and authority or to so qualify would not
reasonably be expected to have a Material Adverse Effect.
 
3.2           Capitalization.
 
(a)           As of the date of this Agreement, the authorized shares of capital
stock of the Company consist of 300,000,000 shares of Common Stock and
50,000,000 shares of Preferred Stock. As of December 31, 2017, (i) the total
number of outstanding shares of Common Stock was 15,615,558, the total number of
shares of Common Stock issuable pursuant to outstanding options and other rights
to acquire Common Stock was 2,730,590 and the total number of shares of Common
Stock maintained for future issuance under the Company’s Benefit Plans
(exclusive of outstanding options and other rights to acquire Common Stock) was
466,563 and (ii) no shares of Preferred Stock or options or rights to acquire
Preferred Stock were outstanding. Since December 31, 2017 through the date
hereof, (i) the Company has only issued options or other rights to acquire
Common Stock in the ordinary course of business consistent with past practice
and (ii) the only shares of capital stock issued by the Company were pursuant to
outstanding options and other rights to purchase Common Stock. All such issued
and outstanding shares of Common Stock have been duly authorized and validly
issued and are fully paid and nonassessable, have been issued in compliance with
all federal and state securities laws, and were not issued in violation of or
subject to any preemptive, co-sale or other rights to subscribe for or purchase
securities. No dividends have been declared or paid with respect to the shares
of Common Stock. There are no securities or instruments containing anti-dilution
provisions that will be triggered by the issuance of the Securities.
 
(b)           As of the date of this Agreement, except as set forth in Section
3.2(a), and except for pursuant to the Company’s Benefit Plans, there are no
existing options, warrants, calls, preemptive (or similar) rights, subscriptions
or other rights, agreements or commitments obligating the Company to issue,
transfer or sell, or cause to be issued, transferred or sold, any capital stock
of the Company or any securities convertible into or exchangeable for such
capital stock, and there are no outstanding contractual obligations of the
Company to repurchase, redeem or otherwise acquire any of its shares of capital
stock.
6

 
 
 
 
3.3           Registration Rights. Except as set forth in the Transaction
Agreements, the Company has not granted to any Person the right to require the
Company to register shares of Common Stock on or after the date of this
Agreement.
 
3.4           Authorization. The Company has all requisite corporate power to
enter into the Transaction Agreements and to carry out and perform its
obligations under the terms of the Transaction Agreements. All corporate action
on the part of the Company, its officers, directors and stockholders necessary
for the authorization of the Securities, the authorization, execution, delivery
and performance of the Transaction Agreements and the consummation of the
transactions contemplated herein has been taken. The execution, delivery and
performance of the Transaction Agreements by the Company, the issuance of the
Securities and the consummation of the other transactions contemplated herein do
not require any approval of the Company’s stockholders. Assuming this Agreement
constitutes the legal and binding agreement of the Purchasers, this Agreement
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws relating to or affecting creditors generally or by general equity
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law). Upon their respective execution by the Company
and the other parties thereto and assuming that they constitute legal and
binding agreements of the other parties thereto, the Registration Rights
Agreement will constitute a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws relating to or affecting creditors generally or by
general equity principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law.
 
3.5           Valid Issuance. The Securities being purchased by the Purchasers
hereunder will, upon issuance pursuant to the terms hereof, will be duly and
validly issued, fully paid and non-assessable. Subject to the accuracy of the
representations made by the Purchasers in Section 4 hereof, the Securities will
be issued to the Purchasers in compliance with applicable exemptions from (i)
the registration and prospectus delivery requirements of the Securities Act and
(ii) the registration and qualification requirements of applicable securities
laws of the states of the United States. The Company satisfies the registrant
requirements for the use of a registration statement on Form S-3 to register the
Securities for resale by the Purchaser under the Securities Act.
7

 
 
 
3.6           No Conflict. The execution, delivery and performance of the
Transaction Agreements by the Company, the issuance of the Securities and the
consummation of the other transactions contemplated hereby will not (i) violate
any provision of the Certificate of Incorporation or Bylaws of the Company, (ii)
conflict with or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation, a change of control right or to
a loss of a benefit under any agreement or instrument, credit facility,
franchise, license, judgment, order, statute, law, ordinance, rule or
regulations, applicable to the Company or its Subsidiaries or their respective
properties or assets,  or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations) and the rules and regulations
of any self-regulatory organization to which the Company or its securities are
subject, or by which any property or asset of the Company is bound or
affected, except, in the case of clauses (ii) and (iii), as would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.
 
3.7           Consents. No consent, approval, authorization, filing with or
order of or registration with, any court or governmental agency or body is
required in connection with the transactions contemplated herein, except such as
have been or will be obtained or made under the Securities Act or the Securities
Exchange Act, and such as may be required under the securities, or blue sky,
laws of any state or foreign jurisdiction in connection with the offer and sale
of the Securities by the Company in the manner contemplated herein.
 
3.8           SEC Reports; Financial Statements.
 
(a)           The Company has filed all required registration statements,
prospectuses, reports, schedules, forms, statements and other documents required
to be filed by it with the SEC since December 31, 2014. The information
contained or incorporated by reference in the SEC Reports was true and correct
in all material respects as of the respective dates of the filing thereof with
the SEC (or if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing); and, as of such respective dates,
the SEC Reports did not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. All of the SEC Reports, as of their respective dates, complied
as to form in all material respects with the applicable requirements of the
Securities Act and the Exchange Act and the rules and regulations promulgated
thereunder.
 
(b)           The financial statements of the Company included in the SEC
Reports (collectively, the “Financial Statements”) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the dates indicated, and the results of its operations and
cash flows for the periods therein specified, all in accordance with United
States generally accepted accounting principles applied on a consistent basis
(“GAAP”) throughout the periods therein specified (except as otherwise noted
therein, and in the case of quarterly financial statements except for the
absence of footnote disclosure and subject, in the case of interim periods, to
normal year-end adjustments).
8

 
 
 
 
(c)           Except as disclosed in the SEC Reports, the Company and its
Subsidiaries have not incurred any liabilities that are of a nature that would
be required to be disclosed on a balance sheet of the Company and its
Subsidiaries or the footnotes thereto prepared in conformity with GAAP, other
than (i) liabilities incurred in the ordinary course of business since September
30, 2017, and (ii) liabilities that would not reasonably be expected to have a
Material Adverse Effect.
 
3.9           Absence of Certain Changes. Since September 30, 2017, there have
not been any changes, circumstances, conditions or events which, individually or
in the aggregate, have had, or would reasonably be expected to have, a Material
Adverse Effect.
 
3.10           Absence of Litigation. There is no action, suit, proceeding,
arbitration, claim, investigation or inquiry pending or, to the Company’s
knowledge, threatened by or before any governmental body against the Company
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, nor are there any orders, writs, injunctions, judgments
or decrees outstanding of any court or government agency or instrumentality and
binding upon the Company or its Subsidiaries that would reasonably be expected
to have a Material Adverse Effect. Neither the Company or its Subsidiaries, nor
any director or officer thereof, is, or within the last ten years has been, the
subject of any action involving a claim of violation of or liability under
federal or state securities laws relating to the Company or a claim of breach of
fiduciary duty relating to the Company.
 
3.11           Compliance with Law. Neither the Company nor its Subsidiaries is
in violation of, and the Company and its Subsidiaries have not received any
notices of violations with respect to, any laws, statutes, ordinances, rules or
regulations of any governmental body, court or government agency or
instrumentality, except for violations which, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. The Company
and each of its Subsidiaries has all franchises, licenses, permits, certificates
and other authorizations from such federal, state or local government or
governmental agency, department or body that are currently necessary for the
operation of the business of the Company or such Subsidiary, as applicable, as
currently conducted, except where the failure to possess currently such
franchises, licenses, permits, certificates and other authorizations is not
reasonably expected to have a Material Adverse Effect. Neither the Company nor
any of its Subsidiaries has received any written notice regarding any revocation
or material modification of any such franchise, license, permit, certificate or
other authorization.
9

 
 
 
 
3.12           Intellectual Property
 
(a)            “Intellectual Property” means all (i) inventions, patents, patent
applications, reissuances, divisions, continuations, continuations-in-part,
extensions, renewals, substitutions and reexaminations, and all patents issuing
on the foregoing, (ii) trademarks, service marks, trade dress, logos, trade
names and corporate names, and all goodwill associated therewith, (iii) works of
authorship, copyrights and moral rights, (iv) databases, data compilations and
data collections, (v) trade secrets and other confidential information,
including, without limitation, ideas, discoveries, concepts, research and
development, know-how, formulas, compositions, processes, techniques, technical
data, designs, drawings, specifications, customer lists, supplier lists and
business and marketing plans, (vi) domain names, web addresses and websites,
(vii) computer software (including any and all software implementations of
algorithms, models and methodologies), source code, object code, descriptions,
flow-charts and other work product used to design, plan, organize and develop
any of the foregoing, screens, user interfaces, report formats, firmware,
development tools, templates, menus, buttons and icons, and data and
documentation related to any of the foregoing and (viii) applications,
registrations and renewals in connection with any and all of the foregoing in
subclauses (i) through (viii) (all of the foregoing collectively, “Intellectual
Property”) used, sold, licensed or otherwise exploited by the Company and its
Subsidiaries in the operation of its business as presently conducted or
reasonably expected to be conducted (“Company Intellectual Property”).
 
(b)           To its knowledge, the Company (together with its Subsidiaries)
solely and exclusively owns or has obtained valid and enforceable licenses for,
free and clear of all liens or encumbrances, all Intellectual Property necessary
for its business as now conducted and currently proposed to be conducted, and,
to the knowledge of the Company, the conduct of its current and proposed
business does not infringe or misappropriate, in any material respect, any
Intellectual Property of any third party. Neither the Company nor any of its
Subsidiaries have received any written communications of any alleged
infringement, misappropriation or breach of any Intellectual Property rights of
others. There are no outstanding options, licenses, agreements, claims,
encumbrances or shared ownership of interests of any kind relating to anything
referred to above in this Section 3.12 that is to any extent owned by or
exclusively licensed to the Company or any of its Subsidiaries, nor is the
Company or any of its Subsidiaries bound by or a party to any options, licenses
or agreements of any kind with respect to the patents, trademarks, service
marks, trade names, domain names, copyrights, trade secrets, licenses,
information, proprietary rights and/or processes of any other person or entity,
except, in either case, for standard end-user, object code, internal-use
software license and support/maintenance agreements for software that is not and
will not be incorporated into, or used to provide or develop, the Company’s
software, products or services.
 
(c)           Neither the Company nor any of its Subsidiaries is aware that any
of its employees or independent contractors are obligated under any contract or
other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with the use of such employee’s or
independent contractor’s best efforts to promote the interest of the Company or
that would conflict with the Company’s business as now conducted. Neither the
execution nor delivery of this Agreement nor the conduct of the Company’s
business as now conducted or as proposed to be conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee or independent contractor is now
obligated. The Company does not believe it is or will be necessary to use any
Intellectual Property of any of its employees made prior to their employment by
the Company.
10

 
 
 
 
(d)           The Company has not received any communications alleging that the
Company has violated or, by conducting its business as proposed, would violate
any of the patents, trademarks, service marks, domain names, trade names,
copyrights or trade secrets or other proprietary rights of any other person or
entity and the Company is not aware of any potential basis for such an
allegation or of any specific reason to believe that such an allegation may be
forthcoming. There are no orders, settlement agreements or stipulations to which
the Company is a party or by which the Company is bound that restricts the
Company’s rights to use any Intellectual Property in the operation of the
business as currently conducted.
 
(e)           To the extent the Company uses or links to any “open source” or
“copyleft” software or is a party to “open” or “public source” or similar
licenses, the Company is in compliance with the terms of any such licenses and
the Company is not required (and, even if it distributed its software, would not
be required) under any such license to (a) make or permit any disclosure or to
make available any source code for its (or any of its licensors’) proprietary
software or (b) distribute or make available any of the Company’s proprietary
software or Intellectual Property (or to permit any such distribution or
availability).
 
(f)           Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others: (A)
challenging the Company’s rights in or to any Company Intellectual Property, and
the Company is unaware of any facts which would form a reasonable basis for any
such action, suit, proceeding or claim; or (B) challenging the validity,
enforceability or scope of any Company Intellectual Property, and the Company is
unaware of any facts which would form a reasonable basis for any such action,
suit, proceeding or claim.
 
(g)           Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, the Company has complied with the
terms of each agreement pursuant to which Intellectual Property has been
licensed to the Company, and all such agreements are in full force and effect.
 
(h)           To the Company’s knowledge, there are no material defects in any
of the patents or patent applications included in the Company Intellectual
Property. In particular, to the Company’s knowledge, all priority claims of the
Company Intellectual Property are valid, and all claims in such patents and
pending patent applications are entitled to the priority claims made. To the
Company’s knowledge, no granted patents or pending patent applications of the
Company Intellectual Property violate the Paris Convention Treaty. To the
knowledge of the Company, all patents and pending patent applications of the
Company Intellectual Property claim priority to all applicable prior filed
and/or co-pending patent applications.
 
(i)           Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, the Company has taken reasonable
and customary actions to protect its rights in, and to prevent the unauthorized
use and disclosure of, material trade secrets and confidential business
information (including confidential ideas, research and development information,
know-how, formulas, compositions, technical data, designs, drawings,
specifications, research records, records of inventions, test information,
financial, marketing and business data, supplier lists and information, and
business plans) owned by the Company, and, to the knowledge of the Company,
there has been no unauthorized use or disclosure of such material trade secrets
and confidential business information.
11

 
 
 
 
3.13           Employee Benefits. Except as would not be reasonably likely to
result in a Material Adverse Effect, each Benefit Plan has been established and
administered in accordance with its terms and in compliance with the applicable
provisions of ERISA, the Code and other applicable laws, rules and regulations.
The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign requirements regarding employment, except for any failures to
comply that are not reasonably likely, individually or in the aggregate, to have
a Material Adverse Effect. As of the date hereof, there is no material labor
dispute, strike or work stoppage against the Company or any of its Subsidiaries
pending or, to the knowledge of the Company, threatened which may interfere with
the business activities of the Company or any of its Subsidiaries, except where
such dispute, strike or work stoppage is not reasonably likely, individually or
in the aggregate, to have a Material Adverse Effect.
 
3.14           Taxes. The Company and each of its Subsidiaries have filed all
Tax Returns required to have been filed (or extensions have been duly obtained)
and have paid all Taxes required to have been paid by it, except for those which
are being contested in good faith and except where failure to file such Tax
Returns or pay such Taxes would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
3.15           Environmental Laws.
 
The Company (i) is in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) has received all
permits, licenses or other approvals required under applicable Environmental
Laws to conduct its business and (iii) is in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect. There are
no costs or liabilities associated with Environmental Laws, including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties, that would, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.
 
3.16           Title. The Company has good and marketable title to all personal
property owned by it that is material to the business of the Company, free and
clear of all liens, encumbrances and defects except as described in the SEC
Reports or such as do not materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company. Any real property and buildings held under lease by the Company is held
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company. The Company does not own any real
property.
12

 
 
 
 
3.17           Insurance. The Company maintains insurance underwritten by
insurers of recognized financial responsibility, of the types and in the amounts
that the Company reasonably believes is adequate for businesses and covering all
risks customarily insured against, with such deductibles as are customary for
companies in the same or similar business, all of which insurance is in full
force and effect.
 
3.18           Nasdaq Stock Market. Shares of the Common Stock are registered
pursuant to Section 12(b) of the Exchange Act and are listed on the Nasdaq
Global Market, and the Company has no action pending to terminate the
registration of the Common Stock under the Exchange Act or delist the Common
Stock from Nasdaq Global Market, nor has the Company received any notification
that the SEC or the Nasdaq Stock Market is currently contemplating terminating
such registration or listing.
 
3.19           Sarbanes-Oxley Act
 
The Company is in compliance in all material respects with applicable
requirements of the Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the Commission thereunder.
 
3.20           Foreign Corrupt Practices.
 
None of the Company, its Subsidiaries or, to the knowledge of the Company, any
director, officer, agent, employee or other Person acting on behalf of the
Company or any of its Subsidiaries has, in the course of its actions for, or on
behalf of, the Company or any of its Subsidiaries (a) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (b) made any direct or indirect unlawful payment
to any foreign or domestic government official or employee from corporate funds;
(c) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (d) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
3.21           Regulatory.
 
(a)           To the best of the Company’s knowledge, the Company has operated
its business and currently is in compliance in all material respects with all
applicable rules, regulations and policies of the United States Food and Drug
Administration (“FDA”), the China Food and Drug Administration (the “CFDA”), and
any other applicable foreign regulatory organization.
 
(b)           No investigational new drug (“IND”) application filed by or on
behalf of the Company with the CFDA or FDA has been terminated by the CFDA or
FDA, and none of the CFDA, FDA or any other applicable foreign regulatory agency
has recommended, commenced, or, to the knowledge of the Company, threatened to
initiate, any action to place a clinical hold order on, or otherwise delay or
suspend, proposed or ongoing clinical investigations conducted or proposed to be
conducted by or on behalf of the Company.
13

 
 
 
 
(c)           To the best of the Company’s knowledge, all the operations of the
Company and all the manufacturing facilities and operations of the Company’s
suppliers of products and product candidates and the components thereof
manufactured in or imported into the United States are in compliance with
applicable FDA regulations, including current Good Manufacturing Practices, and
meet sanitation standards set by the Federal Food, Drug and Cosmetic Act of
1938, as amended. To the best of the Company’s knowledge, all the operations of
the Company and all the manufacturing facilities and operations of the Company’s
suppliers of products and product candidates and the components thereof
manufactured in or imported into China are in compliance with applicable CFDA
regulations, including current Good Manufacturing Practices, and all the
operations of the Company and all the manufacturing facilities and operations of
the Company’s suppliers of products and product candidates manufactured outside,
or exported from, the United States or China are in compliance with applicable
foreign regulatory requirements and standards, except to the extent that the
failure to be in compliance with such regulations and standards would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.
 
(d)           No Person involved in development of any data included in the
Company’s regulatory filings has been convicted of (or investigated for) any
crime or engaged in conduct reasonably expected to result in exclusion under 42
U.S.C. Section 1302a-7 or any similar state law or regulation or debarred by the
FDA under Article 306 or the Federal Food Drug and Cosmetic Act, 21 U.S.C.
Section 335a(a) or (b).
 
(e)           The Company has not received any FDA Form 483 Notice of
Observation, FDA Notices of Adverse Findings, “warning letters” or other similar
governmental authority notice of inspectional observations or legal deficiencies
from the FDA, CFDA or any other governmental authority asserting a violation of
applicable law with respect to Company’s product candidates. There has not been
a recall or market withdrawal of any of Company’s product candidates by or on
behalf of Company. The Company has complied with all adverse event reporting
requirements applicable to the Company’s product candidates.
 
(f)           The Company has not made any false statements on applications,
reports and submissions to the FDA, CFDA or other government authority with
respect to the Company’s product candidates. Company is not the subject of any
pending investigation by any governmental authority with respect to the
Company’s product candidates.
 
3.22           Disclosure Controls and Procedures.
 
The Company has established and maintains disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are effective in all
material respects to ensure that material information relating to the Company,
including its subsidiaries, is made known to its chief executive officer and
chief financial officer by others within those entities. The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of December 31, 2016. The Company presented in its Annual
Report on Form 10-K for the fiscal year ended December 31, 2016 the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of December 31, 2016. Since
December 31, 2016, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Exchange Act) or, to the Company’s knowledge, in other factors that
could significantly affect the Company’s internal controls.
14

 
 
 
 
3.23           Price of Common Stock
 
. The Company has not taken, nor will it take, directly or indirectly, any
action designed to stabilize or manipulate the price of the Common Stock.
 
3.24           Investment Company Act
 
. The Company is not, and immediately after receipt of payment for the Common
Stock will not be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
3.25           General Solicitation; No Integration or Aggregation
 
. Neither the Company nor any other person or entity authorized by the Company
to act on its behalf has engaged in a general solicitation or general
advertising (within the meaning of Regulation D of the Securities Act) of
investors with respect to offers or sales of Common Stock. The Company has not,
directly or indirectly, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any security (as defined in the Securities
Act) which, to its knowledge, is or will be (i) integrated with the Securities
sold pursuant to this Agreement for purposes of the Securities Act or
(ii) aggregated with prior offerings by the Company for the purposes of the
rules and regulations of the NASDAQ Global Market.
 
3.26           Brokers and Finders
 
. Neither the Company nor any other Person authorized by the Company to act on
its behalf has retained, utilized or been represented by any broker or finder in
connection with the transactions contemplated by this Agreement whose fees the
Purchasers would be required to pay.
 
3.27           No Directed Selling Efforts. None of the Company or any of its
Affiliates engaged in any directed selling efforts within the meaning of
Regulation S of the Securities Act (“Regulation S”) in connection with the
transactions contemplated by this Agreement, and all such persons have complied
with the offering restrictions requirement of Regulation S.
 
3.28           Reliance by the Purchasers. The Company acknowledges that each of
the Purchasers will rely upon the truth and accuracy of, and the Company’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of the Company set forth herein.
15

 
 
 
 
4.           Representations and Warranties of Each Purchaser. Each Purchaser,
severally for itself and not jointly with the other Purchasers, represents and
warrants to the Company as follows:
 
4.1           Organization. Such Purchaser is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
has the requisite power and authority to own, lease and operate its properties
and to carry on its business as now conducted.
 
4.2           Authorization. Such Purchaser has all requisite corporate or
similar power to enter into this Agreement and the other Transaction Agreements
to which it will be a party and to carry out and perform its obligations
hereunder and thereunder. All corporate, member or partnership action on the
part of such Purchaser or its stockholders, members or partners necessary for
the authorization, execution, delivery and performance of this Agreement and the
other Transaction Agreements to which it will be a party and the consummation of
the other transactions contemplated herein has been taken. Assuming this
Agreement constitutes the legal and binding agreement of the Company, this
Agreement constitutes a legal, valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws relating to or affecting creditors generally or by
general equity principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law). Upon their respective execution
by such Purchaser and the other parties thereto and assuming that they
constitute legal and binding agreements of the Company, the Registration Rights
Agreement will constitute a legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws relating to or affecting creditors
generally or by general equity principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
4.3           No Conflict. The execution, delivery and performance of the
Transaction Agreements by such Purchaser, the issuance of the Securities in
accordance with their terms and the consummation of the other transactions
contemplated hereby will not conflict with or result in any violation of or
default by such Purchaser (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation, a change of control right or to a loss of a material benefit
under (i) any provision of the organizational documents of such Purchaser or
(ii) any agreement or instrument, credit facility, franchise, license, judgment,
order, statute, law, ordinance, rule or regulations, applicable to such
Purchaser or its respective properties or assets, except, in the case of clause
(ii), as would not, individually or in the aggregate, be reasonably expected to
materially delay or hinder the ability of such Purchaser to perform its
obligations under the Transaction Agreements (a “Purchaser Adverse Effect”).
16

 
 
 
 
4.4           Consents. All consents, approvals, orders and authorizations
required on the part of such Purchaser in connection with the execution,
delivery or performance of this Agreement, the issuance of the Securities and
the consummation of the other transactions contemplated herein have been
obtained or made, other than such consents, approvals, orders and authorizations
the failure of which to make or obtain, individually or in the aggregate, would
not reasonably be expected to have a Purchaser Adverse Effect.
 
4.5           Absence of Litigation. There is no action, suit, proceeding,
investigation or inquiry pending or, to such Purchaser’s knowledge, threatened
by or before any governmental body against such Purchaser which, individually or
in the aggregate, would reasonably be expected to have a Purchaser Adverse
Effect, nor are there any orders, writs, injunctions, judgments or decrees
outstanding of any court or government agency or instrumentality and binding
upon such Purchaser that would reasonably be expected to have a Purchaser
Adverse Effect.
 
4.6           Purchasers’ Financing. At the Closing, such Purchaser will have
all funds necessary to pay to the Company the purchase price for the Securities
being purchased by such Purchaser pursuant to this Agreement in immediately
available funds.
 
4.7           Brokers and Finders. Such Purchaser has not retained, utilized or
been represented by any broker or finder in connection with the transactions
contemplated by this Agreement whose fees the Company would be required to pay
(other than pursuant to the reimbursement of expenses provisions of Section 8.7
hereof).
 
4.8           Investment Representations, Warranties and Covenants by Non-United
States Persons
 
Each Purchaser who is a Non-U.S. person (as that term is defined in
Section 4.8(c)) hereby represents and warrants to the Company as follows:
 
(a)           This Agreement is made by the Company with the Purchaser, who is a
Non-U.S. person, in reliance upon such Non-U.S. person’s representations,
warranties and covenants made in this Section 4.8.
 
(b)           Such Non-U.S. person has been advised and acknowledges that:
 
(i)                 the Securities have not been, and when issued, will not be
registered under the Securities Act, the securities laws of any state of the
United States or the securities laws of any other country;
17

 
 
 
 
(ii)                 in issuing and selling the Securities to such Non-U.S.
person pursuant hereto, the Company is relying upon the “safe harbor” provided
by Regulation S and/or in Section 4(a)(2) of the Securities Act;
 
(iii)                 it is a condition to the availability of the Regulation S
“safe harbor” that the Securities not be offered or sold in the United States or
to a U.S. person until the expiration of a one-year “distribution compliance
period” (or a six-month “distribution compliance period,” if the issuer is a
“reporting issuer,” as defined in Regulation S) following the Closing Date; and
 
(iv)                 notwithstanding the foregoing, prior to the expiration of
the one-year “distribution compliance period” (or six-month “distribution
compliance period,” if the issuer is a “reporting issuer,” as defined in
Regulation S) after the Closing (the “Restricted Period”), the Securities may be
offered and sold by the holder thereof only if such offer and sale is made in
compliance with the terms of this Agreement and either: (A) if the offer or sale
is within the United States or to or for the account of a U.S. person (as such
terms are defined in Regulation S), the securities are offered and sold pursuant
to an effective registration statement or pursuant to Rule 144 under the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act; or (B) the offer and sale is outside the United States and
to other than a U.S. person.
 
(c)           As used herein, the term “United States” means the United States
of America, its territories and possessions, any State of the United States, and
the District of Columbia, and the term “U.S. person” means any “U.S. person” as
defined in Rule 902(k)(2). As used herein, the term “Non-U.S. person” means any
person who is not a U.S. person or is deemed not to be a U.S. person under Rule
902(k)(2) of the Securities Act.
 
(d)           Such Non-U.S. person agrees that with respect to the Securities,
until the expiration of the Restricted Period:
 
(i)                 such Non-U.S. person, its agents or its representatives have
not and will not solicit offers to buy, offer for sale or sell any of the
Securities, or any beneficial interest therein in the United States or to or for
the account of a U.S. person; and
 
(ii)                 notwithstanding the foregoing, the Securities may be
offered and sold by the holder thereof only if such offer and sale is made in
compliance with the terms of this Agreement and either: (A) if the offer or sale
is within the United States or to or for the account of a U.S. person, the
securities are offered and sold pursuant to an effective registration statement
or pursuant to Rule 144 under the Securities Act or pursuant to an exemption
from the registration requirements of the Securities Act; or (B) the offer and
sale is outside the United States and to other than a U.S. person; and
 
(iii)                 such Non-U.S. person shall not engage in hedging
transactions with regard to the Securities unless in compliance with the
Securities Act.
 
The foregoing restrictions are binding upon subsequent transferees of the
Securities, except for transferees pursuant to an effective registration
statement. Such Non-U.S. person agrees that after the Restricted Period, the
Securities may be offered or sold within the United States or to or for the
account of a U.S. person only pursuant to applicable securities laws.
18

 
 
 
 
(e)           Such Non-U.S. person has not engaged, nor is it aware that any
party has engaged, and such Non-U.S. person will not engage or cause any third
party to engage, in any “directed selling efforts” (as such term is defined in
Regulation S) in the United States with respect to the Securities.
 
(f)           Such Non-U.S. person: (i) is domiciled and has its principal place
of business outside the United States; (ii) certifies it is not a U.S. person
and is not acquiring the Securities for the account or benefit of any U.S.
person; and (iii) at the time of the Closing Date, the Non-U.S. person or
persons acting on Non-U.S. person’s behalf in connection therewith will be
located outside the United States.
 
(g)           At the time of offering to such Non-U.S. person and communication
of such Non-U.S. person’s order to purchase the Securities and at the time of
such Non-U.S. Person’s execution of this Agreement, the Non-U.S. person or
persons acting on Non-U.S. person’s behalf in connection therewith were located
outside the United States.
 
(h)           Such Non-U.S. person is not a “distributor” (as defined in
Regulation S) or a “dealer” (as defined in the Securities Act).
 
(i)           Such Non-U.S. person acknowledges that the Company shall make a
notation in its stock book regarding the restrictions on transfer set forth in
this Section 4.8 and shall transfer such shares on the books of the Company only
to the extent consistent therewith. In particular, such Non-U.S. person
acknowledges that the Company shall refuse to register any transfer of the
Securities not made in accordance with the provisions of Regulation S, pursuant
to registration under the Securities Act or pursuant to an available exemption
from registration.
 
4.9           Investment Representations, Warranties and Covenants by United
States Persons. Each Purchaser, other than Purchasers who are a Non-U.S. person
(as that term is defined in Section 4.8(c)), hereby represents and warrants to
the Company that, it (i) is an “accredited investor” as that term is defined in
Rule 501(a) under Regulation D promulgated pursuant to the Securities Act; or
(ii) has such knowledge and experience in financial and business matters as to
be able to protect its own interests in connection with an investment in the
Shares. Each Purchaser further represents and warrants that (x) it is capable of
evaluating the merits and risk of such investment, and (y) that it has not been
organized for the purpose of acquiring the Securities
 
4.10           Intent.   Each Purchaser is purchasing the Securities solely for
investment purposes, for the Purchaser’s own account, and not with a view
towards the distribution or dissemination thereof. Each Purchaser has no present
arrangement to sell the Securities to or through any person or entity. Each
Purchaser understands that the Securities must be held indefinitely unless such
Securities are resold pursuant to a registration statement under the Securities
Act or an exemption from registration is available.
19

 
 
 
4.11           Investment Experience. Each Purchaser, or such Purchaser’s
professional advisors, have such knowledge and experience in finance,
securities, taxation, investments and other business matters as to evaluate
investments of the kind described in this Agreement. By reason of the business
and financial experience of such Purchaser or his or her professional advisors
(who are not affiliated with or compensated in any way by the Company or any of
its affiliates or selling agents), such Purchaser can protect his or her own
interests in connection with the transactions described in this Agreement. Each
Purchaser is able to afford the loss of his, her or its entire investment in the
Securities.
 
4.12           Securities Not Registered; Legends
 
. Such Purchaser understands that the Securities have not been registered under
the Securities Act, by reason of their issuance by the Company in a transaction
exempt from the registration requirements of the Securities Act, and that the
Securities must continue to be held by such Purchaser unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
such registration and in each case in accordance with any applicable securities
laws of any state of the United States. Such Purchaser understands that the
exemptions from registration afforded by Rule 144 (the provisions of which are
known to it) promulgated under the Securities Act depend on the satisfaction of
various conditions including, but not limited to, the time and manner of sale,
the holding period and on requirements relating to the Company which are outside
of the Purchaser’s control and which the Company is under no obligation and may
not be able to satisfy, and that, if applicable, Rule 144 may afford the basis
for sales only in limited amounts.
 
Each Purchaser, severally and not jointly, understands that the Securities may
bear one or more legends in substantially the following form and substance:
 
Investment pursuant to Regulation D:
 
“THESE SECURITIES ARE BEING OFFERED TO INVESTORS WITHOUT REGISTRATION WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN
RELIANCE UPON REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“THE SECURITIES ACT”). TRANSFER OF THESE SECURITIES IS PROHIBITED,
EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
 
20

 
Investment pursuant to Regulation S:
 
“THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT. TRANSFER OF THESE SECURITIES IS
PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED
UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR
PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
 
In addition, stock certificates representing the Securities may contain a legend
regarding affiliate status of the Purchasers.
 
4.13           Reliance by the Company. Such Purchaser acknowledges that the
Company will rely upon the truth and accuracy of, and the Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgements and
understandings of such Purchaser set forth herein.
 
4.14           Ownership of Common Stock. The Purchasers do not, and during the
period beginning on the date of this Agreement and ending immediately prior to
the Closing will not, own any shares of Common Stock.
 
5.           Covenants
 
5.1           Further Assurances. Each party agrees to cooperate with each other
and their respective officers, employees, attorneys, accountants and other
agents, and, generally, do such other reasonable acts and things in good faith
as may be necessary to effectuate the intents and purposes of this Agreement,
subject to the terms and conditions hereof and compliance with applicable law,
including taking reasonable action to facilitate the filing of any document or
the taking of reasonable action to assist the other parties hereto in complying
with the terms hereof.
 
5.2           Board Designee
 
21

 
 
(a)           Sailing shall have the right to nominate pursuant to the terms and
subject to the conditions of this Section 5.2 one nominee to the Board of
Directors (the “Board Designee”). Such nominee shall (i) be qualified and
suitable to serve as a member of the Board of Directors under all applicable
corporate governance policies or guidelines of the Company and the Board of
Directors and applicable legal, regulatory and stock market requirements, (ii)
meet the independence requirements with respect to the Company of Section
5605(a)(2) of the Rules of the Nasdaq Stock Market or any other stock exchange
on which the Common Stock may be listed in the future, and (iii) be acceptable
to the Board of Directors (including the Nominating and Corporate Governance
Committee of the Board of Directors) in its good faith discretion. The Board of
Directors and the appropriate committees of the Board of Directors shall conduct
the consideration of the qualifications, suitability and independence of a Board
Designee, and make any determinations with respect thereto, in a manner
consistent with considerations and determinations in respect of other members of
the Board of Directors. Sailing will take all necessary action to cause any
nominee for Board Designee to make himself or herself reasonably available for
interviews, to consent to such reference and background checks or other
investigations and to provide such information (including information necessary
to determine the nominee’s independence status under various requirements and
institutional investor guidelines as well as information necessary to determine
any disclosure obligations of the Company) as the Board of Directors or its
Nominating and Corporate Governance Committee may reasonably request; provided,
that in each such case, all interviews, investigations and information is
generally required to be delivered to the Company by the outside directors of
the Company. As of the date hereof, Sailing has designated Bosun S. Hau as a
nominee for Board Designee and therefore, no action by the Company and no
adjustment to the Board of Directors will be required as of the Closing.
Provided that the Board Designee then meets the requirements set forth in the
second sentence of this Section 5.2(a) and the Purchasers, together with their
Affiliated Entities, collectively, then Own at least 171,432 shares of Common
Stock (as adjusted for any stock dividends stock splits, recapitalization,
combinations, consolidations or the like), the Company shall nominate the Board
Designee for re-election as a director at the Company’s 2018 annual meeting of
stockholders as part of the slate proposed by the Company that is included in
the proxy statement (or consent solicitation or similar document) of the Company
relating to the election of the Board of Directors and will use its best efforts
to cause the election of the Board Designee to the Board of Directors (including
providing the same level of support as is provided for other nominees of the
Company to the Board of Directors).
 
(b)           The Board Designee shall be subject to the policies and
requirements of the Company and its Board of Directors, including the corporate
governance guidelines of the Board of Directors and the Company’s Code of
Ethics, in a manner consistent with the application of such policies and
requirements to other members of the Board of Directors and in a manner that
does not discriminate against Sailing or its Affiliates. The Company shall
compensate the Board Designee, reimburse their expenses, indemnify them and
provide the Board Designee with director and officer insurance to the same
extent it compensates, reimburses, indemnifies and provides insurance for the
outside members of the Board of Directors pursuant to its organizational
documents, applicable law or otherwise
 
(c)           The rights of Sailing pursuant to this Section 5.2 shall be
specific to Sailing and shall be non-transferable.
22

 
 
 
 
(d)           If, for any reason, the Board Designee is not a member of the
Board of Directors, so long as the Purchasers, together with their Affiliated
Entities, collectively, Own at least 171,432 shares of Common Stock (as adjusted
for any stock dividends stock splits, recapitalization, combinations,
consolidations or the like), Sailing shall have the right to appoint an observer
to receive notice of, and the right to participate as an observer in, meetings
of the Board of Directors and to receive the same information that is provided
to members of the Board of Directors in connection with such meetings, except
that the observer may be excluded from access to any material or meeting or
portion thereof if the Board of Directors determines in good faith, upon advice
of counsel, that such exclusion is reasonably necessary to preserve the
attorney-client privilege, to protect highly confidential proprietary
information, or for other similar reasons.  Upon reasonable notice and at a
scheduled meeting of the Board or such other time, if any, as the Board of
Directors may determine in its sole discretion, such representative may address
the Board of Directors with respect to Sailing’s concerns regarding significant
business issues facing the Company.   The observer agrees that any information
provided to or learned by it in connection with its rights under this provision
shall be treated as confidential information by the observer and shall not be
disclosed except to others with a need to know and who are also subject to
confidentiality provisions or upon the written approval of the Company or as may
be required by law or regulatory or legal process.
 
(e)           All obligations of the Company pursuant to this Section 5.2 shall
terminate upon the first to occur of: (i) such time as the Purchasers, together
with their Affiliated Entities, collectively, do not Own at least 171,432 shares
of Common Stock (as adjusted for any stock dividends stock splits,
recapitalization, combinations, consolidations or the like), (ii) the Company
sells all or substantially all of its assets, (iii) any Person or “group” (as
such term is used in Section 13 of the Exchange Act), directly or indirectly,
obtains Beneficial Ownership of 50% or more of the total outstanding voting
power of the Voting Stock, (iv) the Company participates in any merger,
consolidation or similar transaction unless immediately following the
consummation of such transaction the stockholders of the Company immediately
prior to the consummation of such transaction continue to hold (in substantially
the same proportion as their ownership of the Company’s voting stock immediately
prior to the transaction) more than 50% of all of the outstanding common stock
or other securities entitled to vote for the election of directors of the
surviving or resulting entity in such transaction, (v) Sailing irrevocably
waives and terminates all of its rights under this Section 5.2, (vi) the Board
Designee is removed from the Board of Directors for cause by the stockholders of
the Company or (vii) the Company delivers written notice that a Purchaser has
breached the terms of this Agreement in any material respect and such Purchaser
does not cure any such breach within 10 days of such notice, provided that no
cure period shall apply if such breach is of a nature which cannot be cured. The
date of termination pursuant to this clause (e) of the obligations of the
Company pursuant to this Section 5.2 is sometimes referred to herein as the
“Designee Termination Date”).
 
5.3           Information Rights
 
 (a)           Regardless of whether the Company is required to do pursuant to
the Exchange Act, the Company shall furnish to Sailing any annual reports,
quarterly reports and other periodic reports required pursuant to Section 13 or
15(d) of the Exchange Act within fifteen (15) days of when such reports would be
required pursuant to Section 13 or 15(d) of the Exchange Act (provided, that any
such reports shall be deemed to have been provided when such reports are
publicly available via the SEC’s EDGAR system or any successor to the EDGAR
system.
23

 
 
 
(b)           The rights of Sailing pursuant to this Section 5.3 shall be
specific to Sailing and shall be non-transferable.
 
(c)           All obligations of the Company pursuant to this Section 5.3 shall
terminate upon the first to occur of: (i) such time as the Purchasers, together
with their Affiliated Entities, collectively, do not Own at least 171,432 shares
of Common Stock (as adjusted for any stock dividends stock splits,
recapitalization, combinations, consolidations or the like), (ii) the Company
sells all or substantially all of its assets, (iii) any Person or “group” (as
such term is used in Section 13 of the Exchange Act), directly or indirectly,
obtains Beneficial Ownership of 50% or more of the total outstanding voting
power of the Voting Stock, (iv) the Company participates in any merger,
consolidation or similar transaction unless immediately following the
consummation of such transaction the stockholders of the Company immediately
prior to the consummation of such transaction continue to hold (in substantially
the same proportion as their ownership of the Company’s voting stock immediately
prior to the transaction) more than 50% of all of the outstanding common stock
or other securities entitled to vote for the election of directors of the
surviving or resulting entity in such transaction, or (v) Sailing irrevocably
waives and terminates all of its rights under this Section 5.3.
 
5.4           Listing. The Company shall use its best efforts to maintain the
listing of its Common Stock on the Nasdaq Global Market.
 
5.5           Specific Performance. The Purchasers and the Company agree that
irreparable damage would occur and that the Company and the Purchaser, as
applicable, would not have any adequate remedy at law in the event that any of
the provisions of Section 5.1, Section 5.2, Section 5.3 and Section 5.4 were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, the Purchasers and the Company agree that the Company and the
Purchasers, as applicable, shall without the necessity of proving the inadequacy
of money damages or posting a bond be entitled to an injunction or injunctions
to prevent breaches of such Sections and to enforce specifically the terms,
provisions and covenants contained therein, this being in addition to any other
remedy to which they are entitled at law or in equity.
 
6.           Conditions Precedent.
 
6.1           Conditions to the Obligation of the Purchasers. The several
obligations of each Purchaser to consummate the transactions to be consummated
at the Closing, and to purchase and pay for the Securities being purchased by it
at the Closing pursuant to this Agreement, are subject to the satisfaction or
waiver of the following conditions precedent:
24

 
 
 
 
(a)           The representations and warranties of the Company contained herein
shall be true and correct on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date (it being understood and
agreed by each Purchaser that for purposes of this Section 6.1(a), in the case
of any representation and warranty of the Company contained herein (i) which is
not hereinabove qualified by application thereto of a materiality standard, such
representation and warranty need be true and correct only in all material
respects or (ii) which is made as of a specific date, such representation and
warranty need be true and correct only as of such specific date).
 
(b)           The Company shall have performed in all material respects all
obligations and conditions herein required to be performed or observed by the
Company on or prior to the Closing Date.
 
(c)           Each Purchaser shall have received a certificate, dated the
Closing Date, signed by the Chief Executive Officer and Chief Financial Officer
of the Company, certifying on behalf of the Company that the conditions
specified in the foregoing Sections 6.1(a) and (b) have been fulfilled.
 
(d)           The purchase of and payment for the Securities by each Purchaser
shall not be prohibited or enjoined by any law or governmental or court order or
regulation.
 
(e)           The Company shall have furnished all required materials to the
Transfer Agent to reflect the issuance of the Securities at the Closing.
 
(f)           The Company shall have executed and delivered the Registration
Rights Agreement in the form attached hereto as Exhibit B (the “Registration
Rights Agreement”) to the Purchasers.
 
(g)           The Purchasers shall have received from counsel to the Company, an
opinion substantially in the form attached as Exhibit C hereto.
 
(h)           The Securities shall have been approved for listing on the Nasdaq
Global Market, subject to official notice of issuance
 
(i)           Bosun S. Hau shall have been elected to the Board of Directors and
the Company shall have entered into an indemnification agreement with Mr. Hau in
a form satisfactory to Sailing and Mr. Hau.
 
 
6.2           Conditions to the Obligation of the Company. The obligation of the
Company to consummate the transactions to be consummated at the Closing, and to
issue and sell to each Purchaser the Common Stock to be purchased by it at the
Closing pursuant to this Agreement, is subject to the satisfaction or waiver of
the following conditions precedent:
25

 
 
 
(a)           The representations and warranties contained herein of each
Purchaser shall be true and correct on and as of the Closing Date, with the same
force and effect as though made on and as of the Closing Date (it being
understood and agreed by the Company that, in the case of any representation and
warranty of a Purchaser contained herein which is not hereinabove qualified by
application thereto of a materiality standard, such representation and warranty
need be true and correct only in all material respects).
 
(b)           Each Purchaser shall have performed in all material respects all
obligations and conditions herein required to be performed or observed by such
Purchaser on or prior to the Closing Date.
 
(c)           The purchase of and payment for the Securities by each Purchaser
shall not be prohibited or enjoined by any law or governmental or court order or
regulation.
 
(d)           Each Purchaser shall have executed and delivered the Registration
Rights Agreement to the Company.
 
(e)           The Company shall have received payment, by wire transfer of
immediately available funds, in the full amount of the purchase price for the
number of Securities being purchased by each Purchaser at the Closing as set
forth in Exhibit A.
 
7.           Termination.
 
7.1           Conditions of Termination. Notwithstanding anything to the
contrary contained herein, this Agreement may be terminated at any time before
the Closing (a) by mutual consent of the Company and the Purchasers, or (b) by
either the Company or the Purchasers if the Closing shall not have occurred on
or prior to 1:00 p.m., Eastern time, on February 5, 2018.
 
7.2           Effect of Termination. In the event of any termination pursuant to
Section 7.1 hereof, this Agreement shall become null and void and have no
effect, with no liability on the part of the Company or the Purchasers, or their
directors, officers, agents or stockholders, with respect to this Agreement,
except for liability for any willful breach of this Agreement.
 
8.           Miscellaneous Provisions
 
8.1           Public Statements or Releases. Neither the Company nor any
Purchaser shall make any public announcement with respect to the existence or
terms of this Agreement or the transactions provided for herein without the
prior approval of the other parties, which shall not be unreasonably withheld or
delayed, other than a statement consistent with public announcements that were
previously made by a party hereto in accordance with this Section 8.1.
Notwithstanding the foregoing, nothing in this Section 8.1 shall prevent any
party from making any public announcement it considers necessary in order to
satisfy its obligations under the law or under the rules of any national
securities exchange.
26

 
 
 
 
8.2           Interpretation. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement will refer to this Agreement
as a whole and not to any particular provision of this Agreement, and section
and subsection references are to this Agreement unless otherwise specified. The
headings in this Agreement are included for convenience of reference only and
will not limit or otherwise affect the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, will be deemed
to refer to the date set forth in the first paragraph of this Agreement. The
meanings given to terms defined herein will be equally applicable to both the
singular and plural forms of such terms. All matters to be agreed to by any
party hereto must be agreed to in writing by such party unless otherwise
indicated herein. References to agreements, policies, standards, guidelines or
instruments, or to statutes or regulations, are to such agreements, policies,
standards, guidelines or instruments, or statutes or regulations, as amended or
supplemented from time to time (or to successors thereto).
 
8.3           Notices. Any notices or other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to be given when
delivered in person or by private courier with receipt, if telefaxed when verbal
or email confirmation from the recipient is received, or three (3) days after
being deposited in the United States mail, first-class, registered or certified,
return receipt requested, with postage paid and:
 
(a)           If to the Company, addressed as follows:
 
Cellular Biomedicine Group, Inc.
19925 Stevens Creek Blvd., Suite 100
Cupertino, CA 95014
Attention: Andy Chan, Secretary and Senior Vice President
E-mail: andy.chan@cellbiomedgroup.com
 
with a copy to:
Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas
New York, New York 10105
Attention: Sarah Williams
Facsimile: (212) 370-7889
E-mail: swilliams@egsllp.com
 
27

 
 
(b)           If to any Purchaser, addressed as follows:
 
Sailing Capital Overseas Investments Management Ltd
190 Elgin Avenue, George Town, Grand Cayman KY1-9005
Cayman Islands
Attention: Bosun S. Hau
Managing Director / Partner
E-mail: bosunhau@sailing-capital.com
 
with copies to:
 
Wilson Sonsini Goodrich & Rosati, Professional Corporation
12235 El Camino Real
San Diego, California 92130
Attention: Dan Koeppen
Facsimile: 858-350-2399
E-mail: dkoeppen@wsgr.com
 
Any Person may change the address to which notices and communications to it are
to be addressed by notification as provided for herein.
 
8.4           Severability. If any part or provision of this Agreement is held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.
 
8.5           Governing Law; Submission to Jurisdiction; Venue; Waiver of Trial
by Jury.
 
 
(a)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without regard to choice of laws or
conflicts of laws provisions thereof that would require the application of the
laws of any other jurisdiction, except to the extent that mandatory principles
of Delaware law may apply.
 
(b)           The Company and each of the Purchasers hereby irrevocably and
unconditionally:
 
(i)                 submits for itself and its property in any legal action or
proceeding relating solely to this Agreement or the transactions contemplated
hereby, to the general jurisdiction of the any New York State or United States
Federal court sitting in the City of New York, Borough of Manhattan in the State
of New York;
28

 
 
 
 
(ii)                 consents that any such action or proceeding may be brought
in such courts, and waives any objection that it may now or hereafter have to
the venue of any such action or proceeding in any such court or that such action
or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same to the extent permitted by applicable law;
 
(iii)                 agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the party,
as the case may be, at its address set forth in Section 9.3 or at such other
address of which the other party shall have been notified pursuant thereto;
 
(iv)                 agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction for recognition and enforcement of any judgment
or if jurisdiction in the courts referenced in the foregoing clause (i) are not
available despite the intentions of the parties hereto;
 
(v)                 agrees that final judgment in any such suit, action or
proceeding brought in such a court may be enforced in the courts of any
jurisdiction to which such party is subject by a suit upon such judgment,
provided that service of process is effected upon such party in the manner
specified herein or as otherwise permitted by law;
 
(vi)                 agrees that to the extent that such party has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process with respect to itself or its property, such party hereby irrevocably
waives such immunity in respect of its obligations under this Agreement, to the
extent permitted by law; and
 
(vii)                 irrevocably and unconditionally waives trial by jury in
any legal action or proceeding in relation to this Agreement.
 
8.6           Waiver. No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or be construed as, a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.
 
8.7           Expenses. Each party shall pay its own out-of-pocket fees and
expenses, including the fees and expenses of attorneys, accountants and
consultants employed by such party, incurred in connection with the proposed
investment in the Securities, the negotiation of the Transaction Agreements and
the consummation of the transactions contemplated thereby.
29

 
 
 
 
8.8           Assignment. None of the parties may assign its rights or
obligations under this Agreement or designate another person (i) to perform all
or part of its obligations under this Agreement or (ii) to have all or part of
its rights and benefits under this Agreement, in each case without the prior
written consent of (x) the Company and (y) the Purchasers. In the event of any
assignment in accordance with the terms of this Agreement, the assignee shall
specifically assume and be bound by the provisions of the Agreement by executing
a writing agreeing to be bound by and subject to the provisions of this
Agreement and shall deliver an executed counterpart signature page to this
Agreement and, notwithstanding such assumption or agreement to be bound hereby
by an assignee, no such assignment shall relieve any party assigning any
interest hereunder from its obligations or liability pursuant to this Agreement.
 
8.9           Confidential Information. The Purchasers acknowledge that from
time to time, Purchasers may be given access to non-public, proprietary
information with respect to the Company (“Confidential Information”). For
purposes hereof, for any Purchaser, Confidential Information does not include,
however, (i) information which is or becomes generally available to the public
in accordance with law other than as a result of a disclosure by the Purchaser
or its directors, managing members, officers, employees, agents, legal counsel,
financial advisors, accounting representatives or potential funding sources
(“Representatives”) or its Affiliates, subsidiaries or franchisees in violation
of this Section 8.9 or any other confidentiality agreement to which the Company
is a party or beneficiary, (ii) is, or becomes, available to the Purchasers on a
non-confidential basis from a source other than the Company or any of its
Affiliates or any of its Representatives, provided, that such source was not
known to the Purchasers (after reasonable investigation) to be bound by a
confidentiality agreement with, or any other contractual, fiduciary or other
legal obligation of confidentiality to, us or any of our subsidiaries or any of
the Company’s representatives, (iii) is already in the Purchasers’ possession
(other than information furnished by or on behalf of the Company or directors,
officers, employees, representatives and/or agents of the Company), or (iv) is
independently developed by the Purchasers without violating any of the
confidentiality terms herein. Each Purchaser agrees (i) except as required by
law or regulatory or legal process, to keep all Confidential Information
confidential and not to disclose or reveal any such Confidential Information to
any person other than those of its Representatives who need to know the
Confidential Information for the purpose of evaluating, monitoring or taking any
other action with respect to the investment by the Purchaser in the Common Stock
and to cause those Representatives to observe the terms of this Section 8.9 and
(ii) not to use Confidential Information for any purpose other than in
connection with evaluating, monitoring or taking any other action with respect
to the investment by the Purchaser in the Common Stock.
 
8.10           Third Parties. Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the parties to this Agreement any
rights, remedies, claims, benefits, obligations or liabilities under or by
reason of this Agreement, and no Person that is not a party to this Agreement
(including, without limitation, any partner, member, shareholder, director,
officer, employee or other beneficial owner of any party to this Agreement, in
its own capacity as such or in bringing a derivative action on behalf of a party
to this Agreement) shall have any standing as a third party beneficiary with
respect to this Agreement or the transactions contemplated hereby.
30

 
 
 
 
8.11           Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
8.12           Entire Agreement; Amendments. This Agreement and the other
Transaction Agreements constitute the entire agreement between the parties
hereto respecting the subject matter hereof and supersedes all prior agreements,
negotiations, understandings, representations and statements respecting the
subject matter hereof, whether written or oral. No modification, alteration, or
change in any of the terms of this Agreement shall be valid or binding upon the
parties hereto unless made in writing and duly executed by the Company and the
Purchasers or, in the case of Section 5.2, Sailing. The Company, on the one
hand, and the Purchasers or Sailing, as the case may be, on the other hand, may
by an instrument signed in writing by such parties waive the performance,
compliance or satisfaction by the Purchasers or the Company, respectively, with
any term or provision hereof or any condition hereto to be performed, complied
with or satisfied by the Purchasers or the Company, respectively.
 
8.13           Survival. The representations and warranties contained in this
Agreement shall survive the Closing and the delivery of the Securities for a
period of three (3) years after the date hereof; provided, however, that
notwithstanding the foregoing in this Section 8.13, the representations and
warranties contained in Sections 3.1, 3.2, 3.4 and 3.5 of this Agreement shall
not terminate at the Closing and shall survive thereafter for the applicable
statute of limitations.
 
8.14           Additional Matters. For the avoidance of doubt, the parties
acknowledge and confirm that the terms and conditions of the Securities were
determined as a result of arm’s-length negotiations.
 
[Remainder of Page Intentionally Left Blank.]
 
 
31

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
COMPANY:
 
 
 
 
 
CELLULAR BIOMEDICINE GROUP, INC.
 
 
 
 
 
 
By:  
/s/ Bizuo (Tony) Liu
 
 
Name: Bizuo (Tony) Liu
 
 
Title: Chief Executive Officer
 

 
 



 
[Signature Page to Common Stock Purchase Agreement]

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
PURCHASER:
 
WEALTH MAP HOLDINGS LIMITED, A BVI COMPANY
 
 
By: /s/ James Xiao Dong Liu

 
Name: James Xiao Dong Liu
 
Title: Director  

 
 
Address: c/o Unit 2006-08
20/F Harbour Centre, 25 Harbour Road
Wan Chai, Hong Kong
 
Email: jamesliu@sailing-capital.com
 
 
 
 
[Signature Page to Common Stock Purchase Agreement]

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
PURCHASER:
 
EARLS MILL LIMITED, A BVI COMPANY
 
 
By: /s/ James Xiao Dong Liu

 
Name: James Xiao Dong Liu

 
Title: Director               

 
 
Address: c/o Unit 2006-08
20/F Harbour Centre, 25 Harbour Road
Wan Chai, Hong Kong
 
Email: jamesliu@sailing-capital.com
 
 
 
[Signature Page to Common Stock Purchase Agreement]

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
PURCHASER:
 
 
/s/Bosun S. Hau 

Bosun S. Hau
 
 
 
 
[Signature Page to Common Stock Purchase Agreement]

 

 
EXHIBIT A
 
PURCHASERS
 
Purchaser Name and Address
Purchase Price per Share
Aggregate Number of Shares of
Common Stock to be Purchased
Aggregate Purchase Price
 
 
 
 
Wealth Map Holdings Limited, a BVI Company
c/o Unit 2006-08
20/F Harbour Centre, 25 Harbour Road
Wan Chai, Hong Kong
Email: jamesliu@sailing-capital.com
$17.80
1,404,494
$24,999,993.20
 
 
 
 
Earls Mill Limited, a BVI Company
c/o Unit 2006-08
20/F Harbour Centre, 25 Harbour Road
Wan Chai, Hong Kong
Email: jamesliu@sailing-capital.com
$17.80
308,426
$5,489,982.80
 
 
 
 
Bosun S. Hau
c/o Unit 2006-08
20/F Harbour Centre, 25 Harbour Road
Wan Chai, Hong Kong
Email: bosunhau@sailing-capital.com
$17.80
1,404
$24,991.20
 
 
 
 
TOTAL:
 
1,714,324
$30,514,967.20

 
 

 

 
EXHIBIT B
 
FORM OF REGISTRATION RIGHTS AGREEMENT

 
 
 
 
 
 
1

 
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of January 30, 2018, by and among Cellular Biomedicine Group, Inc., a
Delaware corporation (the “Company”), Wealth Map Holdings Limited, Earls Mill
Limited, and Bosun S. Hau (each an “Investor” and together the “Investors”).
 
WHEREAS, the Investors have, pursuant to that certain Securities Purchase
Agreement, dated as of January 30, 2018, between the Company and the Investors
(the “Purchase Agreement”), agreed to purchase the Securities, subject to the
terms and conditions set forth therein; and
 
WHEREAS, it is a condition to the closing (the “Closing”) of the transactions
contemplated by the Purchase Agreement that the Company and the Investors enter
into this Agreement at or prior to the Closing in order to grant the Investors
certain registration rights as set forth herein.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
9.           Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement.  As used in this Agreement, the following
terms shall have the respective meanings set forth in this Section 1:
 
“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, “control” when used with respect
to any Person has the meaning specified in Rule 12b-2 under the Exchange Act;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Available” means, with respect to a Registration Statement, that such
Registration Statement does not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, such that such Registration Statement will be available
for the resale of Registrable Securities.
 
“Black-Out Period” means any period of time that the Company prohibits the
directors and officers of the Company from trading securities of the Company (i)
pursuant to the Insider Trading Policy, or (ii) because the Board of Directors
determines in good faith that there is a valid business purpose for such
suspension of trading, which valid business purpose shall include without
limitation plans for a registered public offering, an acquisition or other
proposed or pending corporate developments and similar events because of
material developments known to the Company and not yet disclosed to the public.
 
“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in New York, New York
generally are authorized or obligated by law, regulation or executive order to
close.
 
 
2

 
 
 
“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.
 
“Common Stock” means the common stock, $0.001 par value per share, of the
Company.
 
“Effective Date” means the time and date that the Registration Statement filed
pursuant to Section 2(a) is first declared effective by the Commission or
otherwise becomes effective.
 
“Effectiveness Date” means:
 
 
(a)        with respect to the initial Registration Statement required to be
filed to cover the resale by the Holders of the Registrable Securities, the 90th
day following the Closing; and
 
 
(b)        with respect to any additional Registration Statements that may be
required pursuant to Section 2(a) hereof, the earlier of: (x) the 120th day
following the date on which the Company first knows, or reasonably should have
known, that such additional Registration Statement is required under such
Section and (y) the fifth Trading Day following the date on which the Company is
notified by the Commission that such additional Registration Statement will not
be reviewed or is no longer subject to further review and comments.
 
“Effectiveness Period” has the meaning set forth in Section 2(a).
 
“Electing Holders” means one or more Investors that hold no less than a majority
of the Registrable Securities then held by the Investors.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means:
 
 
(a)        with respect to the initial Registration Statement required to be
filed to cover the resale by the Holders of the Registrable Securities, the
30 th day following the Closing; and
 
 
(b)        with respect to any additional Registration Statements that may be
required pursuant to Section 2(a) hereof, the 30th day following the date on
which the Company first knows, or reasonably should have known, that such
additional Registration Statement is required under such Section.
 
“Freely Tradable” means, with respect to any security, a security that is
eligible to be sold by the Holder thereof without any volume or manner of sale
restrictions under the Securities Act pursuant to Rule 144.
 
“Holder” or “Holders” means (i) the Investors and (ii) permitted assignees of
the Investors who are assigned rights hereunder, in each case to the extent that
they continue to hold Registrable Securities.
 
 
3

 
 
 
“Indemnified Party” has the meaning set forth in Section 5(c).
 
“Indemnifying Party” has the meaning set forth in Section 5(c).
 
“Insider Trading Policy” means the Company’s Insider Trading Policy as adopted
and posted on the Company’s website.
 
“Losses” has the meaning set forth in Section 5(a).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Plan of Distribution” means the plan of distribution in substantially the form
attached hereto as Annex A.
 
“Proceeding” means a pending action, claim, suit, or proceeding (including,
without limitation, an investigation or partial proceeding, such as a
deposition) or investigation known to the Company to be threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Questionnaire” has the meaning set forth in Section 3(k).
 
“Registrable Securities” means (i) the Securities and (ii) any securities issued
as (or issuable upon the conversion or exercise of any warrant, right or other
security that is issued as) a dividend, stock split, recapitalization or other
distribution with respect to, or in exchange for, or in replacement of, the
securities referenced in clause (i) (without giving effect to any election by
the Company therein), above or this clause (ii); provided, however, that the
term “Registrable Securities” shall exclude in all cases any securities (1) sold
or exchanged by a Person pursuant to an effective registration statement under
the Act or in compliance with Rule 144, (2) that are Freely Tradable (it being
understood that for purposes of determining eligibility for resale under clause
(2) of this proviso, no securities held by any Holder shall be considered Freely
Tradable to the extent such Holder reasonably determines that it is an Affiliate
of the Company) or (3) that shall have ceased to be outstanding.
 
“Registration Default” has the meaning set forth in Section 2(b).
 
“Registration Statement” means a registration statement in the form required to
register the resale of the Registrable Securities, and including the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.
 
 
4

 
 
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 433” means Rule 433 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities” has the meaning set forth in the Purchase Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Suspension Notice” has the meaning set forth in Section 3(j)(B).
 
“Trading Day” means a day during which trading in the Common Stock generally
occurs.
 
“Trading Market” means the principal national securities exchange on which the
Common Stock is listed.
 
“Use Notice” has the meaning set forth in Section 3(j).
 
 
5

 
 
 
10.           Registration.
 
10.1           On or prior to each Filing Date, the Company will use
commercially reasonable efforts to prepare and file with the Commission a
Registration Statement covering the resale of all Registrable Securities not
already covered by an existing and effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415. The Registration
Statement (i) shall be on Form S-3 (except if the Company is not then eligible
to register for resale the Registrable Securities on Form S-3, in which case
such registration shall be on another appropriate form for such purpose) and
(ii) shall contain (except if otherwise requested by the Electing Holders or
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) the Plan of Distribution. The Company will use
its commercially reasonable efforts to cause the Registration Statement to be
declared effective or otherwise to become effective under the Securities Act as
soon as possible but, in any event, no later than the Effectiveness Date, and
will use their commercially reasonable efforts to keep the Registration
Statement (or a replacement Registration Statement) continuously effective under
the Securities Act until the registration rights under this Agreement terminate
in accordance with Section 2(d) (the “Effectiveness Period”). In addition, the
Company will, promptly and from time to time, use commercially reasonable
efforts to file such additional Registration Statements to cover resales of any
Registrable Securities which are not registered for resale pursuant to a
pre-existing Registration Statement no later than the Filing Date with respect
thereto, and will use its commercially reasonable efforts to cause such
Registration Statement to be declared effective or otherwise to become effective
under the Securities Act as soon as practicable after the applicable Filing Date
but, in any event, no later than the applicable Effectiveness Date, and will use
their commercially reasonable efforts to keep the Registration Statement
continuously effective under the Securities Act at all times during the
Effectiveness Period; provided that, the Company will not be obligated to update
the Registration Statement and no sales may made under the applicable
Registration Statement during any Black-Out Period of which the Holders have
received notice.
 
10.2           If: (i) any Registration Statement is not filed on or prior to
its Filing Date, (ii) a Registration Statement is not declared effective by the
Commission or does not otherwise become effective on or prior to its required
Effectiveness Date or (iii) after its Effective Date, such Registration
Statement ceases for any reason to be effective as to all Registrable Securities
to which it is required to cover at any time prior to the expiration of the
Effectiveness Period (in each case, except as specifically permitted herein with
respect to any applicable Black-Out Period; provided that, the aggregate number
of days of any such Black-Out Period shall not exceed 30 days in any 180-day
period or 60 days in any 365-day period) (any such failure or breach being
referred to as a “Registration Default”). Upon the occurrence and during the
continuance of a Registration Default, the Company will make pro rata payments
to each Investor, as liquidated damages and not as a penalty, in an amount equal
to 1% of the aggregate amount invested by such Investor pursuant to the Purchase
Agreement for each 30-day period or pro rata for any portion thereof during
which such Registration Default is continuing. Such payments shall constitute
the Investors’ exclusive monetary remedy for such events, but shall not affect
the right of the Investors to seek injunctive relief. Such payments shall be
made to each Investor in cash no later than three (3) Business Days after the
end of each 30-day period.
 
10.3           The Company shall not, from the date hereof until the Effective
Date of the initial Registration Statement, prepare and file with the Commission
a registration statement relating to an offering of any of its securities for
its own account or the account of others under the Securities Act.
 
10.4           The registration rights granted under this Section 2 shall
automatically terminate upon the earlier of (i) such time as there are no
outstanding Registrable Securities and (ii) the five-year anniversary of the
Closing.
 
 
6

 
 
 
11.           Registration Procedures.
 
The procedures to be followed by the Company and each selling Holder, and the
respective rights and obligations of the Company and such Holders, with respect
to the preparation, filing and effectiveness of a Registration Statement, and
the distribution of Registrable Securities pursuant thereto, are as follows:
 
11.1           The Company will, at least five (5) Trading Days prior to the
filing of a Registration Statement or any related Prospectus or any amendment or
supplement thereto (other than any amendment or supplement made through the
incorporation by reference of ordinary course Exchange Act filings), (i) furnish
to the Holders copies of all such documents proposed to be filed, which
documents will be subject to the reasonable review of such Holders and (ii) use
its commercially reasonable efforts to address in each such document when so
filed with the Commission such comments as the Holders reasonably shall propose.
 
11.2           The Company will use commercially reasonable efforts to (i) 
prepare and file with the Commission such amendments, including post-effective
amendments, and supplements to each Registration Statement and the Prospectus
used in connection therewith as may be necessary under applicable law with
respect to the disposition of all Registrable Securities covered by such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; and (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that pertains to the Holders as selling securityholders
but not any comments that would result in the disclosure to the Holders of
material and non-public information concerning the Company.
 
11.3           The Company will comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
Registration Statements and the disposition of all Registrable Securities
covered by each Registration Statement.
 
11.4           The Company will notify the Holders as promptly as reasonably
possible (i) of the issuance by the Commission of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; and (ii) of
the receipt by the Company of any notification with respect to the suspension of
the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose.
 
11.5           The Company will use commercially reasonable efforts to obtain
the withdrawal of any order suspending the effectiveness of a Registration
Statement, at the earliest practicable moment, or if any such order or
suspension is made effective during any Black-Out Period, at the earliest
practicable moment after the Black-Out Period is over.
 
 
7

 
 
 
11.6           During the Effectiveness Period, the Company will furnish to each
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Person (including those incorporated by reference) promptly after the
filing of such documents with the Commission; provided, that the Company will
not have any obligation to provide any document pursuant to this clause that is
available on the EDGAR system.
 
11.7           The Company will promptly deliver to each Holder, without charge,
as many copies of each Prospectus or Prospectuses (other than any amendment or
supplement made through the incorporation by reference of ordinary course
Exchange Act filings) as such Persons may reasonably request during the
Effectiveness Period. The Company consents to the use of such Prospectus and
each amendment or supplement thereto by each of the selling Holders in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto in accordance with this
Agreement.
 
11.8           The Company will, prior to any public offering of Registrable
Securities, use commercially reasonable efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the applicable state securities
or blue sky laws of those jurisdictions within the United States as any Holder
reasonably requests in writing to keep each such registration or qualification
(or exemption therefrom) effective during the Effectiveness Period and use its
commercially reasonable efforts to do any and all other acts or things necessary
or advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
will not be required to (i) qualify generally to do business or as a dealer in
securities in any jurisdiction where it is not then so qualified or (ii) take
any action which would subject the Company to general service of process or any
material tax in any such jurisdiction where it is not then so subject.
 
11.9           The Company will cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statements, which certificates shall be free of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as any such Holders may request in writing. In connection therewith,
if required by the Company’s transfer agent, the Company will promptly after the
effectiveness of the Registration Statement cause an opinion of counsel as to
the effectiveness of the Registration Statement to be delivered to its transfer
agent when and as required by such transfer agent from time to time, together
with any other authorizations, certificates and directions required by the
transfer agent which authorize and direct the transfer agent to issue such
Registrable Securities without legend upon sale by the holder of such shares of
Registrable Securities under the Registration Statement.
 
 
8

 
 
 
11.10                      The Company will use commercially reasonable efforts
to prepare such supplements or amendments, including a post-effective amendment,
if required by applicable law, to each applicable Registration Statement and
file any other required document so that such Registration Statement will be
Available at all times during the Effectiveness Period; provided, that no such
supplement, amendment or filing will be required during a Black-Out Period. No
later than 8:00 p.m. (New York time) on any Trading Day on which the Company
receives a written notice (a “Use Notice”) prior to 2:00 p.m. (New York time) on
such Trading Day (or if such request is received after 2:00 p.m. (New York
time), no later than 8:00 p.m. (New York time) on the following Trading Day)
from a Holder that such Holder intends to use the Registration Statement to
resell Registrable Securities, the Company will (A) provide written confirmation
to such Holder that the applicable Registration Statement is Available or (B)
provide written notice (a “Suspension Notice”) that the use of such Registration
Statement is suspended due to a Black-Out Period. No Suspension Notice will
contain the reason for the Black-Out Period. The Company will promptly provide
the Holders written notice when the Black-Out Period. If a Black-Out Period
commences during any 30 Trading Day period following delivery of a Use Notice
and a notice from the Company under clause (A) above, the Company will provide
as promptly as practicable the Holders with written notice thereof and that the
Registration Statement is no longer Available.
 
11.11                      Notwithstanding any other provision of the Agreement,
no Holder of Registrable Securities may include any of its Registrable
Securities in the Registration Statement pursuant to this Agreement unless the
Holder furnishes to the Company a completed questionnaire substantially in the
form of Exhibit A (the “Questionnaire”) for use in connection with the
Registration Statement at least ten (10) Trading Days prior to the filing of the
Registration Statement; provided, however, an Investor shall not be required to
furnish a Questionnaire in connection with the initial Registration Statement if
such Investor owns Common Stock initially purchased by such Investor at the
Closing as of the initial Filing Date. Each Holder who intends to include any of
its Registrable Securities in the Registration Statement shall promptly furnish
the Company in writing such other information as the Company may reasonably
request in writing.
 
11.12                      The Holders may distribute the Registrable Securities
by means of up to two underwritten offerings; provided that (a) the Electing
Holders provide written notice to the Company of their intention to distribute
Registrable Securities by means of an underwritten offering, (b) the managing
underwriter or underwriters thereof shall be designated by the Electing Holders;
provided, however, that such designated managing underwriter or underwriters
shall be reasonably acceptable to the Company, (c) each Holder participating in
such underwritten offering agrees to sell such Holder’s Registrable Securities
on the basis provided in any underwriting arrangements approved by the persons
entitled selecting the managing underwriter or underwriters hereunder and
(d) each Holder participating in such underwritten offering completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements. The Company hereby agrees with each Holder that, in
connection with any underwritten offering in accordance with the terms hereof,
it will negotiate in good faith and execute all indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, including using all commercially reasonable efforts
to procure customary legal opinions and auditor “comfort” letters.
 
 
9

 
 
 
11.13                      In the event the Holders seek to complete an
underwritten offering pursuant to Section 3(l), for a reasonable period prior to
the filing of any Registration Statement, and throughout the Effectiveness
Period, the Company will make available upon reasonable notice at the Company’s
principal place of business or such other reasonable place for inspection by the
managing underwriter or underwriters selected in accordance with Section 3(l),
such financial and other information and books and records of the Company, and
cause the officers, employees, counsel and independent certified public
accountants of the Company to respond to such inquiries, as shall be reasonably
necessary (and in the case of counsel, not violate an attorney-client privilege
in such counsel’s reasonable belief), to conduct a reasonable investigation
within the meaning of Section 11 of the Securities Act; provided, however, that
the foregoing inspection and information gathering on behalf of the Holders (and
any managing underwriter or underwriters) shall be conducted by legal counsel to
the Holders (and legal counsel to such managing underwriter or underwriters);
provided further, that each such party shall be required to maintain in
confidence and not to disclose to any other Person any information or records
reasonably designated by the Company as being confidential, until such time as
(A) such information becomes a matter of public record (whether by virtue of its
inclusion in the Registration Statement or in any other manner other than
through the release of such information by any Person afforded access to such
information pursuant hereto), or (B) such Person shall be required so to
disclose such information pursuant to a subpoena or order of any court or other
governmental agency or body having jurisdiction over the matter (subject to the
requirements of such order, and only after such Person shall have given the
Company prompt prior written notice of such requirement).
 
12.           Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with their obligations under this
Agreement (excluding any underwriting discounts and selling commissions, but
including all legal fees and expenses of one legal counsel to the Holders) shall
be borne by the Company whether or not any Registrable Securities are sold
pursuant to a Registration Statement. The fees and expenses referred to in the
foregoing sentence shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses (A) with respect
to filings required to be made with the Trading Market, and (B) in compliance
with applicable state securities or blue sky laws), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of their
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of their officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. For the avoidance of doubt, each
Holder shall pay all underwriting and placement discounts and commissions,
agency and placement fees, brokers’ commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities. In
addition to the foregoing, the Company shall pay the reasonable legal fees and
expenses of the single counsel to the Holders in connection with the
Registration Statement (not to exceed $35,000 in the aggregate); provided,
however, if the Holders reasonably determine that local counsel is required in
connection with the Registration Statement, then the Company shall be obligated
to pay such reasonable legal fees and expense as well (not to exceed $20,000 in
the aggregate).
 
 
10

 
 
 
13.           Indemnification.
 
13.1           Indemnification by the Company. The Company will, notwithstanding
any termination of this Agreement, jointly and severally, indemnify and hold
harmless each Holder and each underwriter, broker-dealer or selling agent, if
any, which facilitates the disposition of Registrable Securities, the officers,
directors, agents, partners, members, stockholders and employees of each of
them, each Person who controls any such Holder, underwriter, broker-dealer or
selling agent (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) and the officers, directors, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus (including, without limitation, any “issuer free writing prospectus”
as defined in Rule 433) or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus
(including, without limitation, any “issuer free writing prospectus” as defined
in Rule 433) or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (i) such Losses arise out of or are based upon any untrue statements,
alleged untrue statements, omissions or alleged omissions that are based solely
upon information regarding such Holder, underwriter, broker-dealer or selling
agent furnished in writing to the Company by such Person expressly for use
therein pursuant to Section 3(k) or (ii) such Losses arise out of or are based
upon transfers of Registrable Securities during a Black-Out Period. The Company
shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement.
 
13.2           Indemnification by Holders. Each Holder shall, notwithstanding
any termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising solely out of
or based solely upon any untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus (including,
without limitation, any “issuer free writing prospectus” as defined in Rule
433), or in any amendment or supplement thereto, or arising solely out of or
based solely upon any omission of a material fact required to be stated therein
or necessary to make the statements therein (in the case of any Prospectus, or
any form of prospectus (including, without limitation, any “issuer free writing
prospectus” as defined in Rule 433) or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent, that such untrue statements or omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder in the Questionnaire or otherwise expressly for use therein. In no event
shall the liability of any selling Holder hereunder be greater in amount than
the dollar amount of the net proceeds received by such Holder upon the sale of
the Registrable Securities giving rise to such indemnification obligation.
 
 
11

 
 
 
13.3           Conduct of Indemnification Proceedings. If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall be permitted to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party
(whose approval shall not be unreasonably withheld) and the payment of all fees
and expenses incurred in connection with defense thereof; provided, that the
failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding (whose approval shall not be
unreasonably withheld); or (3) the named parties to any such Proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and such Indemnified Party shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnified Party and the Indemnifying Party (in which case,
if such Indemnified Party notifies the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. 
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, promptly upon receipt of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
 
 
12

 
 
 
13.4           Contribution. If a claim for indemnification under Section 5(a)
or 5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
 
14.           Facilitation of Sales Pursuant to Rule 144. To the extent it shall
be required to do so under the Exchange Act, the Company shall timely file the
reports required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144), and shall take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable the Holders to sell Registrable Securities without registration under
the Securities Act within the limitations of the exemption provided by Rule 144.
Upon the request of any Holder in connection with that Holder’s sale pursuant to
Rule 144, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements.
 
 
13

 
 
 
15.           Miscellaneous.
 
15.1           Remedies. In the event of a breach by the Company or by a Holder,
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.
 
15.2           Discontinued Disposition. Each Holder agrees by its acquisition
of such Registrable Securities that, that it will not commence a disposition of
Registrable Securities under the Registration Statement until such Holder has
received (A) written confirmation from the Company of the availability of the
Registration Statement as described in Section 3(j)(A), (B) written confirmation
from the Company that the Black-Out Period has ceased as described in Section
3(j) or (C) copies of the supplemented Prospectus and/or amended Registration
Statement as described in Section 3(j), and, in each case, has also received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration Statement. 
The Company may provide appropriate stop orders to enforce the provisions of
this paragraph.
 
15.3           Amendments and Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by the Company and the
Electing Holders. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.
 
15.4           Notices. Except where explicitly stated otherwise, any and all
notices or other communications or deliveries required or permitted to be
provided hereunder shall be in writing and shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile or electronic mail as specified in this Section prior
to 5:00 p.m. (New York time) on a Business Day, (ii) the Business Day after the
date of transmission, if such notice or communication is delivered via facsimile
or electronic mail as specified in this Agreement later than 5:00 p.m. (New York
time) on any date and earlier than 11:59 p.m. (New York time) on such date,
(iii) the Business Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given.  The address for such notices and
communications shall be as follows:
 
 
14

 
 
 
 
If to the Company:
 
Cellular Biomedicine Group, Inc.
 
 
 
19925 Stevens Creek Blvd., Suite 100
Cupertino, CA 95014
Attention: Andy Chan, Secretary and Senior Vice President
E-mail: andy.chan@cellbiomedgroup.com
 
 
 
 
 
 
 
 
 
With a copy to:
 
Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas
New York, New York 10105
Attention: Sarah Williams
Facsimile: (212) 370-7889
E-mail: swilliams@egsllp.com
 
 
 
 
 
 
 
If to the Investors:
 
Sailing Capital Overseas Investments Management Ltd
190 Elgin Avenue, George Town, Grand Cayman KY1-9005
Cayman Islands
Attention: Bosun S. Hau
Managing Director / Partner
E-mail: bosunhau@sailing-capital.com
 
 
 
With a copy to:
 
Wilson Sonsini Goodrich & Rosati, Professional Corporation
 
 
 
12235 El Camino Real
San Diego, CA 92130
 
 
 
Attention: Dan Koeppen
 
 
 
Facsimile: 858-350-2393
 
 
 
Email: dkoeppen@wsgr.com

 
 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
15.5           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign (other than by operation of law) its rights or obligations hereunder
without the prior written consent of the Electing Holders. The Investors may not
assign their rights and obligations hereunder (other than by operation of law);
provided that an Investor may assign its rights and obligations hereunder to an
Affiliate of such Investor. Upon any distribution of the Registrable Securities
to the limited partners of an Investor, this Agreement shall inure to the
benefit of and be binding upon such limited partners receiving the Registrable
Securities.
 
 
15

 
 
 
15.6           Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile or
electronic mail transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such signature delivered
by facsimile or electronic mail transmission were the original thereof.
 
15.7           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to choice of
laws or conflicts of laws provisions thereof that would require the application
of the laws of any other jurisdiction.
 
15.8           Submission to Jurisdiction. Each of the parties to this Agreement
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for the recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
15.9           Waiver of Venue. Each of the parties to this Agreement
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, (i) any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising out of or relating to this
Agreement in any court referred to in Section 7(h) and (ii) the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
15.10                      Cumulative Remedies. The remedies provided herein are
cumulative and not exclusive of any remedies provided by law.
 
15.11                      Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
15.12                      Entire Agreement. This Agreement constitutes the
entire agreement between the parties hereto pertaining to the subject matter
hereof, and supersedes all other prior agreements and understandings, both
written and oral, between the parties, with respect to the subject matter
hereof.
 
15.13                      Headings; Section References. The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof. Unless otherwise stated, references to Sections,
Schedules and Exhibits are to the Sections, Schedules and Exhibits of this
Agreement.
 
[Signature Pages Follow]
 
 
16

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
 
 
CELLULAR BIOMEDICINE GROUP, INC.
 
By:                                                               
 
Name:
 
Title:

 
[Signature Page to the Registration Rights Agreement]
 
 

 
IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the date first written above.
 
 
INVESTOR:
 
WEALTH MAP HOLDINGS LIMITED, A BVI COMPANY
 
 
By:

 
Name: James Xiao Dong Liu
 
Title: Director    

 
 
Address: c/o Unit 2006-08
20/F Harbour Centre, 25 Harbour Road
Wan Chai, Hong Kong
 
Email: jamesliu@sailing-capital.com
 
 
 
 
 
[Signature Page to the Registration Rights Agreement]
 
 

 
IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the date first written above.
 
 
INVESTOR:
 
EARLS MILL LIMITED, A BVI COMPANY
 
 
By:  

 
Name: James Xiao Dong Liu

 
Title: Director  

 
Address: c/o Unit 2006-08
20/F Harbour Centre, 25 Harbour Road
Wan Chai, Hong Kong
 
Email: jamesliu@sailing-capital.com
 
 
[Signature Page to the Registration Rights Agreement]
 
 
 

 
IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the date first written above.
 
 
INVESTOR:
 
 
 
Bosun S. Hau
 
 
[Signature Page to the Registration Rights Agreement]
 
 
 

 
ANNEX A
 
PLAN OF DISTRIBUTION
 
The selling securityholders, including their pledgees, donees, transferees,
distributees, beneficiaries or other successors in interest, may from time to
time offer some or all of the shares of common stock (collectively,
“Securities”) covered by this prospectus. To the extent required, this
prospectus may be amended and supplemented from time to time to describe a
specific plan of distribution.
 
     The selling securityholders will not pay any of the costs, expenses and
fees in connection with the registration and sale of the shares covered by this
prospectus, but they will pay any and all underwriting discounts, selling
commissions and stock transfer taxes, if any, attributable to sales of the
shares. We will not receive any proceeds from the sale of the shares of our
common stock covered hereby.
 
     The selling securityholders may sell the Securities covered by this
prospectus from time to time, and may also decide not to sell all or any of the
Securities that they are allowed to sell under this prospectus. The selling
securityholders will act independently of us in making decisions regarding the
timing, manner and size of each sale. These dispositions may be at fixed prices,
at market prices prevailing at the time of sale, at prices related to such
prevailing market prices, at varying prices determined at the time of sale, or
at privately negotiated prices. Sales may be made by the selling securityholders
in one or more types of transactions, which may include:
 
● 
purchases by underwriters, dealers and agents who may receive compensation in
the form of underwriting discounts, concessions or commissions from the selling
securityholders and/or the purchasers of the Securities for whom they may act as
agent;
 
● 
one or more block transactions, including transactions in which the broker or
dealer so engaged will attempt to sell the Securities as agent but may position
and resell a portion of the block as principal to facilitate the transaction, or
in crosses, in which the same broker acts as an agent on both sides of the
trade;
 
● 
ordinary brokerage transactions or transactions in which a broker solicits
purchases;
 
● 
purchases by a broker-dealer or market maker, as principal, and resale by the
broker-dealer for its account;
 
● 
the pledge of Securities for any loan or obligation, including pledges to
brokers or dealers who may from time to time effect distributions of Securities;
 
● 
short sales or transactions to cover short sales relating to the Securities;
 
 

 
 
 
● 
one or more exchanges or over the counter market transactions;
 
● 
through distribution by a selling securityholder or its successor in interest to
its members, general or limited partners or shareholders (or their respective
members, general or limited partners or shareholders);
 
● 
privately negotiated transactions;
 
● 
the writing of options, whether the options are listed on an options exchange or
otherwise;
 
● 
distributions to creditors and equity holders of the selling securityholders;
and
 
● 
any combination of the foregoing, or any other available means allowable under
applicable law.
 
     A selling securityholder may also resell all or a portion of its Securities
in open market transactions in reliance upon Rule 144 under the Securities Act
provided it meets the criteria and conforms to the requirements of Rule 144.
 
     The selling securityholders may enter into sale, forward sale and
derivative transactions with third parties, or may sell securities not covered
by this prospectus to third parties in privately negotiated transactions. If the
applicable prospectus supplement indicates, in connection with those sale,
forward sale or derivative transactions, the third parties may sell securities
covered by this prospectus and the applicable prospectus supplement, including
in short sale transactions and by issuing securities that are not covered by
this prospectus but are exchangeable for or represent beneficial interests in
the common stock. The third parties also may use shares received under those
sale, forward sale or derivative arrangements or shares pledged by the selling
securityholder or borrowed from the selling securityholders or others to settle
such third-party sales or to close out any related open borrowings of common
stock. The third parties may deliver this prospectus in connection with any such
transactions. Any third party in such sale transactions will be an underwriter
and will be identified in the applicable prospectus supplement (or a
post-effective amendment to the registration statement of which this prospectus
is a part).
 
     In addition, the selling securityholders may engage in hedging transactions
with broker-dealers in connection with distributions of Securities or otherwise.
In those transactions, broker-dealers may engage in short sales of securities in
the course of hedging the positions they assume with selling securityholders.
The selling securityholders may also sell securities short and redeliver
securities to close out such short positions. The selling securityholders may
also enter into option or other transactions with broker-dealers which require
the delivery of securities to the broker-dealer. The broker-dealer may then
resell or otherwise transfer such securities pursuant to this prospectus. The
selling securityholders also may loan or pledge shares, and the borrower or
pledgee may sell or otherwise transfer the Securities so loaned or pledged
pursuant to this prospectus. Such borrower or pledgee also may transfer those
Securities to investors in our securities or the selling securityholders’
securities or in connection with the offering of other securities not covered by
this prospectus.
 
 

 
 
 
     To the extent necessary, we may amend or supplement this prospectus from
time to time to describe a specific plan of distribution. We will file a
supplement to this prospectus, if required, upon being notified by the selling
securityholders that any material arrangement has been entered into with a
broker-dealer for the sale of shares through a block trade, offering or a
purchase by a broker or dealer. The applicable prospectus supplement will set
forth the specific terms of the offering of securities, including:
 
● 
the number of Securities offered;
 
● 
the price of such Securities;
 
● 
the proceeds to the selling securityholders from the sale of such Securities;
 
● 
the names of the underwriters or agents, if any;
 
● 
any underwriting discounts, agency fees or other compensation to underwriters or
agents; and
 
● 
any discounts or concessions allowed or paid to dealers.
 
     The selling securityholders may, or may authorize underwriters, dealers and
agents to, solicit offers from specified institutions to purchase Securities
from the selling securityholders at the public offering price listed in the
applicable prospectus supplement. These sales may be made under “delayed
delivery contracts” or other purchase contracts that provide for payment and
delivery on a specified future date. Any contracts like this will be described
in and be subject to the conditions listed in the applicable prospectus
supplement.
 
     Broker-dealers or agents may receive compensation in the form of
commissions, discounts or concessions from the selling securityholders.
Broker-dealers or agents may also receive compensation from the purchasers of
Securities for whom they act as agents or to whom they sell as principals, or
both. Compensation as to a particular broker-dealer might be in excess of
customary commissions and will be in amounts to be negotiated in connection with
transactions involving securities. In effecting sales, broker-dealers engaged by
the selling securityholders may arrange for other broker-dealers to participate
in the resales.
 
     In connection with sales of Securities covered hereby, the selling
securityholders and any underwriter, broker-dealer or agent and any other
participating broker-dealer that executes sales for the selling securityholders
may be deemed to be an “underwriter” within the meaning of the Securities Act of
1933, as amended (the “Securities Act”). Accordingly, any profits realized by
the selling securityholders and any compensation earned by such underwriter,
broker-dealer or agent may be deemed to be underwriting discounts and
commissions. Because the selling securityholders may be deemed to be
“underwriters” under the Securities Act, the selling securityholders must
deliver this prospectus and any prospectus supplement in the manner required by
the Securities Act. This prospectus delivery requirement may be satisfied
through the facilities of the NASDAQ Global Market in accordance with Rule 153
under the Securities Act.
 
 

 
 
 
     We and the selling securityholders have agreed to indemnify each other
against certain liabilities, including liabilities under the Securities Act. In
addition, we or the selling securityholders may agree to indemnify any
underwriters, broker-dealers and agents against or contribute to any payments
the underwriters, broker-dealers or agents may be required to make with respect
to, civil liabilities, including liabilities under the Securities Act.
Underwriters, broker-dealers and agents and their affiliates are permitted to be
customers of, engage in transactions with, or perform services for us and our
affiliates or the selling securityholders or their affiliates in the ordinary
course of business.
 
     The selling securityholders will be subject to applicable provisions of
Regulation M of the Securities Exchange Act of 1934 and the rules and
regulations thereunder, which provisions may limit the timing of purchases and
sales of any of the Securities by the selling securityholders. Regulation M may
also restrict the ability of any person engaged in the distribution of the
Securities to engage in market-making activities with respect to the Securities.
These restrictions may affect the marketability of such Securities.
 
     In order to comply with applicable securities laws of some states, the
Securities may be sold in those jurisdictions only through registered or
licensed brokers or dealers. In addition, in certain states the Securities may
not be sold unless they have been registered or qualified for sale in the
applicable state or an exemption from the registration or qualification
requirements is available. In addition, any Securities of a selling
securityholder covered by this prospectus that qualify for sale pursuant to Rule
144 under the Securities Act may be sold in open market transactions under Rule
144 rather than pursuant to this prospectus.
 
     In connection with an offering of Securities under this prospectus, the
underwriters may purchase and sell securities in the open market. These
transactions may include short sales, stabilizing transactions and purchases to
cover positions created by short sales. Short sales involve the sale by the
underwriters of a greater number of securities than they are required to
purchase in an offering. Stabilizing transactions consist of certain bids or
purchases made for the purpose of preventing or retarding a decline in the
market price of the securities while an offering is in progress.
 
     The underwriters also may impose a penalty bid. This occurs when a
particular underwriter repays to the underwriters a portion of the underwriting
discount received by it because the underwriters have repurchased securities
sold by or for the account of that underwriter in stabilizing or short-covering
transactions.
 
     These activities by the underwriters may stabilize, maintain or otherwise
affect the market price of the Securities offered under this prospectus. As a
result, the price of the
 
Securities may be higher than the price that otherwise might exist in the open
market. If these activities are commenced, they may be discontinued by the
underwriters at any time. These transactions may be effected on the NASDAQ
Global Market or another securities exchange or automated quotation system, or
in the over-the-counter market or otherwise.
 
 

 
EXHIBIT A
 
FORM OF
 
SELLING SECURITYHOLDER QUESTIONNAIRE
 
Reference is made to that certain registration rights agreement (the
“Registration Rights Agreement”), dated as of [______________], by and among
Cellular Biomedicine Group, Inc. (the “Company”), and [______________].
Capitalized terms used and not defined herein shall have the meanings given to
such terms in the Registration Rights Agreement.
 
The undersigned Holder (the “Selling Securityholder”) of the Registrable
Securities is providing this Selling Securityholder Questionnaire pursuant to
Section 3(k) of the Registration Rights Agreement. The Selling Securityholder,
by signing and returning this Selling Securityholder Questionnaire, understands
that it will be bound by the terms and conditions of this Selling Securityholder
Questionnaire and the Registration Rights Agreement. The Selling Securityholder
hereby acknowledges its indemnity obligations pursuant to Section 5(b) of the
Registration Rights Agreement.
 
The Selling Securityholder provides the following information to the Company and
represents and warrants that such information is accurate and complete:
 
(1)            
(a)            
Full Legal Name of Selling Securityholder:
______________________________________
(b) 
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities listed in (3) below are held:
______________________________________
(c) 
Full Legal Name of DTC Participant (if applicable and if not the same as (b)
above) through which Registrable Securities listed in (3) below are held:
____________________________________
 
(2)            
Address for Notices to Selling Securityholder:
______________________________________
______________________________________
Telephone (including area code): 

____________________
Fax (including area code):
__________________________
Contact Person:    

________________________________
 
(3)            
Beneficial Ownership of Registrable Securities:
__________________________________________
(a)            
Type and Principal Amount/Number of Registrable Securities beneficially owned:
__________________________________________
(b)            
CUSIP No(s). of such Registrable Securities beneficially owned:
__________________________________________
(4) 
Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder:


-1-

 
 
Except as set forth below in this Item (4), the Selling Securityholder is not
the beneficial or registered owner of any securities of the Company other than
the Registrable Securities listed above in Item (3).
(a) 
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:
 
_________________________________________
 
(b)            
CUSIP No(s). of such Other Securities beneficially owned:
 
(5)            
Relationship with the Company:
Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.
State any exceptions here:
 
(6)            
Is the Selling Securityholder a registered broker-dealer?
Yes      

☐

No     

☐

If “Yes”, please answer subsection (a) and subsection (b):
(a) Did the Selling Securityholder acquire the Registrable Securities as
compensation for underwriting/broker-dealer activities to the Company?
Yes  

☐

No    

☐

(b) If you answered “No” to question 6(a), please explain your reason for
acquiring the Registrable Securities:
___________________________________________________
___________________________________________________
 
(7)            
Is the Selling Securityholder an affiliate of a registered broker-dealer?
Yes      

☐

No      

☐

If “Yes”, please identify the registered broker-dealer(s), describe the nature
of the affiliation(s) and answer subsection (a) and subsection (b):
_________________________________________________
_________________________________________________
(a) Did the Selling Securityholder purchase the Registrable Securities in the
ordinary course of business (if no, please explain)?
Yes   

☐

No     

☐

Explain:
               _________________________________________________
_________________________________________________
 
-2-

 
 
(b) Did the Selling Securityholder have an agreement or understanding, directly
or indirectly, with any person to distribute the Registrable Securities at the
same time the Registrable Securities were originally purchased (if yes, please
explain)?
Yes   

☐

No  

☐

Explain:
(8)            
Is the Selling Securityholder a non-public entity?
Yes  

☐

No  

☐

If “Yes”, please answer subsection (a):
(a) Identify the natural person or persons that have voting or investment
control over the Registrable Securities that the non-public entity owns:
(9)            
Plan of Distribution:
 
The Selling Securityholder (including its donees and pledgees) intends to
distribute the Registrable Securities listed above in Item (3) pursuant to the
Registration Statement in accordance with the Plan of Distribution attached as
Annex A to the Registration Rights Agreement.
 
The Selling Securityholder acknowledges that it understands its obligations to
comply with the provisions of the Securities Exchange Act of 1934, as amended,
and the rules thereunder relating to stock manipulation, particularly Regulation
M thereunder (or any successor rules or regulations), in connection with any
offering of Registrable Securities pursuant to the Shelf Registration Agreement.
The Selling Securityholder agrees that neither it nor any person acting on its
behalf will engage in any transaction in violation of such provisions.
 
Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Securityholder against certain
liabilities.
 
In the event the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company other than pursuant to the Registration
Statement, the Selling Securityholder agrees to notify the transferee(s) at the
time of the transfer of its rights and obligations under this Selling
Securityholder Questionnaire and the Registration Rights Agreement.
 
In accordance with the Selling Securityholder’s obligation under the
Registration Rights Agreement to provide such information as may be required by
law or by the staff of the Commission for inclusion in the Registration
Statement, the Selling Securityholder agrees to promptly notify the Company of
any inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at anytime while the Registration Statement
remains effective. All notices to the Selling Securityholder pursuant to the
Registration Rights Agreement shall be made in writing, by hand-delivery,
first-class mail, or air courier guaranteeing overnight delivery to the address
set forth below.
 
-3-

 
 
 
By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Registration Statement and the related
Prospectus. The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of the
Registration Statement and the related Prospectus.
 
By signing below, the undersigned agrees that if the Company notifies the
undersigned that the Registration Statement is not available pursuant to the
terms of the Registration Rights Agreement, the undersigned will suspend use of
the Prospectus until notice from the Company that the Prospectus is again
available.
 
Once this Selling Securityholder Questionnaire is executed by the undersigned
and received by the Company, the terms of this Selling Securityholder
Questionnaire, and the representations, warranties and agreements contained
herein, shall be binding on, shall inure to the benefit of and shall be
enforceable by the respective successors, heirs, personal representatives, and
assigns of the Company and the undersigned with respect to the Registrable
Securities beneficially owned by the undersigned and listed in Item (3) above.
This Selling Securityholder Questionnaire shall be governed by and construed in
accordance with the laws of the State of New York without regard to choice of
laws or conflicts of laws provisions thereof that would require the application
of the laws of any other jurisdiction.
 
 
-4-

 
IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Securityholder Questionnaire to be executed and delivered either in
person or by its duly authorized agent.
 
Dated: _______________________
 
Beneficial Owner
By:                                                                 

Name:                                                                   
Title:                                                                   
 
 
PLEASE RETURN THE COMPLETED AND EXECUTED
SELLING SECURITYHOLDER QUESTIONNAIRE TO THE COMPANY AT:
 


 
 
-5-

